Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 1 of 55 PageID: 39044
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 2 of 55 PageID: 39045




     PARTY.          PLAINTIFF'S WITNESSES AND SUMMARY OF THEIR TESTIMONY

             Plaintiff intends to call the following witnesses with regard to liability and damages and

     anticipates they will testify as follows:

                A. Will Call for Live Testimony



     Chris Pershing                       Mr. Pershing founded Eagle View and served as its Chief
                                          Technology Officer until 2016. Mr. Pershing is an
     c/o WALSH PIZZI O'REILLY              inventor of the Asserted Patents. He will testify regarding
     FALANGA LLP                          the success of the patented technologies and praise for the
     One Riverfront Plaza                 patented technologies, including by Defendants. He will
     1037 Raymond Blvd., Suite 600        also testify regarding the subject matter of the Rule
     Newark, New Jersey 07102             30(b)(6) topics on which he was designated to testify,
                                          including the following: the conception and reduction to
                                          practice of certain of the claimed inventions; the
                                          prosecution of certain of the Asserted Patents;
                                          Eagle View's ownership of the Asserted Patents; technical
                                          aspects regarding Plaintiff's products that practice
                                          inventions claimed in certain of the Asserted Patents and
                                          sales thereof; Eagle View's knowledge and review of the
                                          Accused Products; infringement of the Accused Products;
                                          Defendants' willful infringement; non-infringing
                                          alternatives for the claimed inventions of the Asserted
                                          Patents; products that embody or practice the claimed
                                          inventions of the Asserted Patents; secondary
                                          considerations supporting that the patented claims are not
                                          obvious; validity of the Asserted Claims of the Asserted
                                          Patents; the priority dates of the Asserted Claims of the
                                          Asserted Patents; prior art Xactware has asserted against
                                          the Asserted Claims of the Asserted Patents; Defendants'
                                          willful infringement. He will also testify regarding other
                                          subject matter about which he testified at his deposition.

     Rishi Daga                           Mr. Daga joined Eagle View in 2008 and is currently
                                          Eagle View's Chief Executive Officer. He will testify
     c/o WALSH PIZZI O'REILLY             regarding the success of the patented technologies and
     FALANGA LLP                          praise for the patented technologies, including by
     One Riverfront Plaza                 Defendants. He will also testify regarding the subject
     1037 Raymond Blvd., Suite 600        matter of the Rule 30(b)(6) topics on which he was
     Newark, New Jersey 07102             designated to testify, including the following: Eagle View's
                                          corporate structure and ownership; communications among
                                          Eagle View, Pictometry, and EagleView Technology
                                          Cor oration; Ea leView's ownershi of the Asserted
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 3 of 55 PageID: 39046




                                     Patents; Verisk's intended acquisition of Eagle View
                                     Technology Corporation; circumstances of creation of
                                    Eagle View Technology Corporation; factual basis for
                                    EagleView's claim for damages in this case; products that
                                    embody or practice the claimed inventions of the Asserted
                                    Patents; demand for Eagle View's patented technology and
                                    products; non-infringing alternatives for the claimed
                                    inventions of the Asserted Patents; EagleView's business;
                                    financial data relating to EagleView's products that
                                    practice the claimed inventions of the Asserted Patents;
                                    Eagle View's competitors and market share; valuation of
                                    Eagle View's patents; licenses or other agreements
                                    concerning EagleView's patents; Eagle View's knowledge
                                    and understanding of the suppliers of rooftop aerial
                                    measurement products in the market; secondary
                                    considerations supporting that the patented claims are not
                                    obvious; facts and circumstances relating to the price
                                    decline of Eagle View's products over the years;
                                    Eagle View's loss of certain customer accounts; Xactware's
                                    impact on EagleView's pricing and sales; EagleView's
                                    capacity to meet customer orders of Eagle View's products;
                                    impact of price pressure from Xactware on Eagle View roof
                                    report revenue; Eagle View's products, marketing,
                                    customers, market share, and competitors; EagleView's
                                    prior and current practices for marking products with each
                                    of the Asserted Patents; Eagle View's irreparable harm
                                    from Defendants' infringement; Defendants' willful
                                    infringement; Eagle View's marking practices; damages
                                    resulting from Defendants' willful infringement; Verisk's
                                    intended acquisition of Eagle View. He will also testify
                                    regarding other subject matter about which he testified at
                                    his deposition.

    Hugh West                       Mr. West is the Vice President oflnsurance Sales at
                                    Eagle View. He will testify regarding, among other things,
    c/o WALSH PIZZI O'REILLY        the following: the success of the patented technologies and
    FALANGA LLP                     praise for the patented technologies, including by
    One Riverfront Plaza            Defendants; facts and circumstances relating to the price
    1037 Raymond Blvd., Suite 600   decline of Eagle View's products over the years; demand
    Newark, New Jersey 07102        for Eagle View's patented technology and products;
                                    EagleView's competitors and market share; valuation of
                                    Eagle View's patents; Eagle View's knowledge and
                                    understanding of the suppliers of rooftop aerial
                                    measurement products in the market; demand for Eagle
                                    View's atented technolo and roducts; Ea leView's
                                                2
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 4 of 55 PageID: 39047




                                     loss of certain customer accounts; Xactware's impact on
                                     EagleView's pricing and sales; EagleView's capacity to
                                     meet customer orders of EagleView's products; impact of
                                     price pressure from Xactware on Eagle View roof report
                                     revenue; EagleView's products, marketing, customers,
                                     market share, and competitors; Eagle View's irreparable
                                     harm from Defendants' infringement; Defendants' willful
                                     infringement; damages resulting from Defendants' willful
                                     infringement of the Asserted Patents. He will also testify
                                     regarding other subject matter which he may testify about
                                     at his deposition.


              B. May Call for Live Testimony or by Deposition



     Chris Barrow                    Mr. Barrow is the former Chief Executive Officer of
                                     Eagle View. He may testify regarding the success of the
    c/o WALSH PIZZI O'REILLY         patented technologies and praise for the patented
    FALANGALLP                       technologies, including by Defendants. He may also
    One Riverfront Plaza             testify regarding, among other things, competition by
    l 037 Raymond Blvd., Suite 600   Eagle View competitors, Verisk' s intended acquisition of
    Newark, New Jersey 07102         Eagle View, Eagle View marketing practices, EagleView
                                     customers, Eagle View finance, Defendants' willful
                                     infringement, and damages resulting from Defendants'
                                     willful infringement of the Asserted Patents. He will also
                                     testify regarding other subject matter about which he
                                     testified at his deposition.

    Matt Quilter                     Mr. Quilter is the Chief Financial Officer of Eagle View.
                                     He may testify regarding the success of the patented
    c/o WALSH PIZZI O'REILLY         technologies and praise for the patented technologies,
    FALANGALLP                       including by Defendants. He may also testify regarding
    One Riverfront Plaza             the subject matter of the Rule 30(b)(6) topics on which he
    1037 Raymond Blvd., Suite 600    was designated to testify, including the following:
    Newark, New Jersey 07102         Eagle View's corporate structure and ownership;
                                     EagleView's ownership of the Asserted Patents; sales data
                                     regarding Eagle View's products that practice the claimed
                                     inventions of the Asserted Patents; pricing of Eagle View's
                                     products that practice the claimed inventions of the
                                     Asserted Patents; profits and loss relating to the marketing
                                     and sale of Eagle View's products that practice the claimed
                                     inventions of the Asserted Patents. He will also testify
                                     re ardin other sub· ect matter about which he testified at

                                                 3
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 5 of 55 PageID: 39048




                                  his deposition.

     Jeffery Lewis (Xactware)     Mr. Lewis is the Senior Vice President of Engineering at
                                  Geomni Inc. He may testify regarding praise for the
     c/o McCarter & English LLP   patented inventions, including by Defendants. He may
     Four Gateway Center          also testify regarding the subject matter of the Rule
     100 Mulberry Street          30(b)(6) topics on which he was designated to testify,
     Newark, New Jersey 07102     including the following: the Accused Products;
                                  Defendants' designations for Accused Products and any
                                  components of the Accused Products; design,
                                  development, functionality, architecture, implementation,
                                  operation, and features of the Accused Products and any
                                  components of the Accused Products; differences in design
                                  or operation of different versions of generations of the
                                  Accused Products and any components of the Accused
                                  Products; organization of source code related to the
                                  Accused Products and any components of the Accused
                                  Products; use of the Accused Products and any components
                                  of the Accused Products; research, design, use,
                                  development, manufacturing, marketing, servicing, sales or
                                  other product administration or support for the Accused
                                  Products and any components of the Accused Products;
                                  testing, quality control, and debugging of the Accused
                                  Products and any components of the Accused Products;
                                  similarities or differences between Eagle View's aerial
                                  rooftop measurement products or software and those of
                                  Defendants; any efforts, attempts, or plans by Defendants
                                  to design, redesign, commercialize, or modify any Accused
                                  Products and any components of the Accused Products;
                                  relative importance and valuation of the individual features
                                  of the Accused Products and any components of the
                                  Accused Products; Defendants' facts, theories, and
                                  arguments underlying any contention by Defendants that
                                  any Accused Product does not infringe the Asserted
                                  Patents; source code and documentation related to the
                                  Accused Products and any components of the Accused
                                  Products; communications regarding the scope of the
                                  claims of the Asserted Patents, infringement of the claims
                                  of the asserted Patents by Defendants or any other party,
                                  and/or the enforceability of the Asserted Patents;
                                  Defendants' positions on the validity, enforceability, or
                                  infringement by Defendants of any Asserted Patents;
                                  Defendants' contentions, affirmative defenses, or
                                  counterclaims related to infringement by Defendants of the
                                  Asserted Patents. He ma also testif re ardin other
                                              4
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 6 of 55 PageID: 39049




                                        );   ~   ,   ''
                                        <,,:;    })""     Jo',


                                 subject matter about which he testified at his deposition.

    Jeffery Taylor (Xactware)    Mr. Taylor is the President at Geomni Inc. and a former
                                 Vice President of Property InSight Group at Xactware. He
    c/o Mccarter & English LLP   may testify regarding praise for the patented inventions,
    Four Gateway Center          including by Defendants. He may also testify regarding
    I 00 Mulberry Street         the subject matter of the Rule 30(b)(6) topics on which he
    Newark, New Jersey 07102     was designated to testify, including the following: the
                                 Accused Products, the Asserted Patents and how the
                                 Accused Products practice the same; marketing regarding
                                 the Accused Products; intended and/or target customers
                                 and end users of Accused Products; the impetus for
                                 designing, developing, and selling the Accused Products;
                                 third party involvement in design, development,
                                 programming, creation, marketing, sale, or resale of the
                                 Accused Products; Defendants' strategy and methodology
                                 to generate new products, potential new products, and
                                 product development ideas; communications with any
                                 users, purchasers, customers, or licensees regarding the
                                 Accused Products; activities of Geomni related to the
                                 Accused Products; Interaction between Geomni and
                                 Verisk; market research, market analyses, business plans,
                                 forecasts, marketing plans and/or user evaluations directed
                                 to the Accused Products; commercial success and
                                 profitability of the Accused Products; value of the Accused
                                 Products and any products that compete with the Accused
                                 Products; financial information related to the Accused
                                 Products; Eagle View's products and technology;
                                 Defendants' interactions and exchange of information with
                                 Eagle View; Defendants' knowledge of the Asserted
                                 Patents; communications with Defendants' customers;
                                 activities of Geomni; Defendants' policies and procedures
                                 for assessing and responding to patent infringement risks;
                                 and damages resulting from Defendants' infringement of
                                 the Asserted Patents, and relating to the reduction to
                                 practice of certain of the claimed inventions. He may also
                                 testify regarding other subject matter about which he
                                 testified at his deposition.

    Mike Fulton (Xactware)       Mr. Fulton is the President of Xactware. He may testify
                                 regarding praise for the patented inventions, including by
    c/o Mccarter & English LLP   Defendants. He may also testify regarding the subject
    Four Gateway Center          matter of the Rule 30(b)(6) topics on which he was
    I 00 Mulberry Street         designated to testify, including the following: Xactware's
    Newark, New Jerse 07102      customers' use of the Accused Products; trainin , manuals,
                                                           5
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 7 of 55 PageID: 39050




                                  and other documentations provided to Xactware's
                                  customers or users/purchasers of the Accused Products
                                  relating to the Accused Products; Xactware's effort to
                                  emulate or replicate any of EagleView's technologies or
                                  products; Xactware's organizational structure relating to
                                  the Accused Products; interactions among Insurance
                                  Services Office, Xactware, and Verisk; products that
                                  compete with the Accused products; marketing and
                                  promotion of the Accused Products; the relevant markets in
                                  which the Accused Products compete, Xactware's share in
                                  those markets, and the product characteristics or features
                                  necessary to be part of those markets; Xactware's products
                                  intended to be used in conjunction with the Accused
                                  Products. He may also testify regarding other subject
                                  matter about which he testified at his deposition.

     Edmund Webecke (Xactware)    Mr. Webecke is a Vice President at Xactware. He may
                                  testify regarding praise for the patented inventions,
     c/o McCarter & English LLP   including by Defendants. He may also testify regarding
     Four Gateway Center          the subject matter of the Rule 30(b)(6) topics on which he
     100 Mulberry Street          was designated to testify, including the following: the
     Newark, New Jersey 07102     Accused Products, the Asserted Patents and how the
                                  Accused Products practice the same, and sales information
                                  related to the Accused Products. He may also testify
                                  regarding other subject matter about which he testified at
                                  his deposition.

     James Loveland (Xactware)    Mr. Loveland was formerly the President and Chief
                                  Executive Officer of Xactware, and was formerly the
     c/o McCarter & English LLP   President of Verisk. He may testify regarding, among
     Four Gateway Center          other things, praise for the patented inventions, including
     100 Mulberry Street          by Defendants, dates and circumstances relating to when
     Newark, New Jersey 07102     and how Defendants first learned of the Asserted Patents,
                                  EagleView, and Eagle View's products; Defendants' efforts
                                  to market, advertise, or promote itself as similar to
                                  Eagle View, or to promote the Accused Products and any
                                  components of the Accused Products; Defendants''
                                  assessment, consideration, or review of Eagle View's
                                  products or patents; Eagle View's source code, products,
                                  software, documents, or technical documentation in the
                                  possession or control of Defendants, and the circumstances
                                  by which Defendants acquired them; commercial
                                  relationship between Eagle View and Defendants;
                                  Defendants' corporate structure, including all of
                                  Defendants' redecessors-in-interest, subsidiaries, arents,
                                              6
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 8 of 55 PageID: 39051




                                   holding companies, related corporations and affiliates;
                                   Defendants' practice and procedure for assessing patent
                                   infringement risks, and how those practices and procedures
                                   have been applied regarding the Accused Products; any
                                   alleged non-infringing alternatives to the Accused
                                   Products; Defendants' belief regarding its willful
                                   infringement of the Asserted Patents; documents, opinions,
                                   or communications related to the validity of the Accused
                                   Patents or the Accused Products in view of the Asserted
                                   Patents; Defendants' license agreements related to the
                                   Accused Products or that are comparable to a license that
                                   Defendants would have taken in a hypothetical negotiation
                                   in this case; Defendants' policies and/or business plans
                                   concerning the licensing of the Accused Products or
                                   intellectual property covering the Accused Products;
                                   Defendants' contentions regarding the level of ordinary
                                   skill in the art for the Asserted Patents; Defendants'
                                   contentions that the Asserted Patents are unenforceable.
                                   He may also testify regarding other subject matter about
                                   which he testified at his deposition.

     Peter Magnus Olson            Mr. Olson is the Senior Vice President of Data &
     (Xactware)                    Production at Geomni, and was formerly the Assistant
                                   Vice President of Geospatial Data Services and the
     c/o McCarter & English LLP    Director of Imagery Services at Xactware. He may testify,
     Four Gateway Center           among other things, praise for the patented inventions,
     100 Mulberry Street           including by Defendants, the Accused Products,
     Newark, New Jersey 07102      Defendants' policies and procedures for assessing and
                                   responding to patent infringement risks, the Asserted
                                   Patents and how the Accused Products practice the same.
                                   He may also testify regarding other subject matter about
                                   which he testified at his deposition.

     Jason Merrill (Xactware)      Mr. Merrill is the Assistant Vice President of Finance at
                                   Xactware. He may testify regarding, among other things,
     c/o Mccarter & English LLP    praise for the patented inventions, including by
     Four Gateway Center           Defendants, Xactware's finances and financial statements
     100 Mulberry Street           (e.g., sales and cost data, invoice statement), as well as
     Newark, New Jersey 07102      contracts Xactware has entered into. He may also testify
                                   regarding other subject matter about which he testified at
                                   his deposition.

     Matthew Levin (Metropolitan   Mr. Levin is a claim technical administrator at MetLife.
     Property and Casualty         He may testify regarding, among other things, praise for
     Insurance Com an              the atented inventions, includin b Defendants,
                                               7
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 9 of 55 PageID: 39052




     ("MetLife"))                     EagleView's products, the Accused Products, damages in
                                      this case, and MetLife's decisions regarding whether to
     c/o Robinson & Cole LLP          buy or use EagleView's products and/or Xactware's
     One Financial Plaza              products. He may also testify regarding other subject
     Suite 1430                       matter about which he testified at his deposition.
     Providence, RI 02903
     Jason Pawlik (Hartford           Mr. Pawlik is a Director of Claims Strategy at The
     Financial Services Group, Inc.   Hartford. He may testify regarding, among other things,
     ("The Hartford"))                praise for the patented inventions, including by
                                      Defendants, EagleView's products, the Accused Products,
     c/o The Hartford                 damages in this case, and The Hartford's decisions
     Law Department                   regarding whether to buy or use Eagle View's products
     One Hartford Plaza               and/or Xactware's products. He may also testify regarding
     H0-1-10                          other subject matter about which he testified at his
     Hartford, CT 06155               deposition.

     Michael Allen (United Services   Mr. Allen is a claims service manager at USAA. He may
     Automobile Association           testify regarding, among other things, praise for the
     ("USAA"))                        patented inventions, including by Defendants, Eagle View's
                                      products, the Accused Products, damages in this case,
     c/o Ford Murray                  USAA's decisions regarding whether to buy or use
     10001 Reunion Place, Suite 640   EagleView's products and/or Xactware's products. He
     San Antonio, TX 78216            will also testify regarding other subject matter about which
                                      he testified at his deposition.




                                                  8
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 10 of 55 PageID: 39053


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                           Michael Allen (March 29, 2018)

         Plaintiff's           Defendants'         Defendants' Counter-        Plaintiff's Objections to         Plaintiff's       Defendants'
        Designations           Objections              Designations             Defendants' Counter-         Counter-Counter       Objections to
                                                                                    Designations               Designations     Plaintiff's Counter-
Line Start    Line End                             Line Start   Line End                                     Line      Line    Counter Designations
                                                                                                             Start     End
4:22           4:24
6:5            7:1
7:24           8:5
10:21          11 :3       V, SP, ID               11 :9        11 :20       F,   Spec, V
14:13          15:17       ID, Cmpd, SP, PK, V,    41 :6        41 :24       F,   Spec, V,   H, Cmpd, Char   17:14    17:19    SP,PK
                           F                       42:19        43:14        F,   Spec, H,   Char, P         17:14    17:19    SP,PK
17: 1          17:3        ID, SP                  41 :6        41:24        F,   Spec, V,   H, Cmpd, Char   17:14    17:19    SP,PK
                                                   42:19        44:5         F,   Spec, H,   Char, P         17:14    17:19    SP,PK
23:22          24:5
24:9           24:25       ID, PK, SP, V           26:16        26:21        F, Spec, V
                                                   41:6         41 :24       F, Spec, V, H, Cmpd, Char       17:14    17:19    SP,PK
                                                   42:19        44:5         F, Spec, H, Char, P             17:14    17:19    SP,PK
25:1           25:2        ID, F, NE               26:16        26:21        F,   Spec, V
                                                   41 :6        41 :24       F,   Spec, V,   H, Cmpd, Char   17:14    17:19    SP, PK
                                                   42:19        43:14        F,   Spec, H,   Char, P         17:14    17:19    SP,PK
25:4           25:24       ID, M, V, PK, SP        26:16        26:21        F,   Spec, V
                                                   41 :6        41:24        F,   Spec, V,   H, Cmpd, Char   17:14    17:19    SP, PK
                                                   42:19        44:5         F,   Spec, H,   Char, P         17:14    17:19    SP,PK
27:19          27:25       PK,A, SP, H
28:1           28:11       R, ID, PK, A, SP, H     28:24        29:3         F, V, Spec                      20:9    20:12
28:12          28:17       JD, PK, A, SP, H        27:19        27:22        F, V
                                                   28:24        29:3         F, V, Spec                      20:9    20:12
31 :10         31 :12      NR, V, SP, PK, A, H
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 11 of 55 PageID: 39054


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                            Michael Allen (March 29, 2018)

        Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections to         Plaintiffs        Defendants'
       Designations             Objections            Designations               Defendants' Counter-        Counter-Counter       Objections to
                                                                                     Designations              Designations     Plaintiffs Counter-
Line Start    Line End                             Line Start   Line End                                     Line      Line    Counter Designations
                                                                                                             Start     End
31 :15        31: 17       LD,V,
32:7          32:12        MD, V, LO, A, H, PK,
                           SP,BSS
34:10         34:21        H
40:20         40:23        ID, LO, F, V, SP, PK    40:7         40:11          F,   V, Spec
                                                   40:13        40:16          F,   Spec
                                                   40:18        40:19          F,   Spec
42:4          42:9         ID                      41:6         42:3           F,   Spec, V, H, Cmpd, Char   17:14   17:19     SP, PK

42:10         42:13        JD                      41:6         42:3           F, Spec, V, H, Cmpd, Char     17:14    17:19    SP, PK
                                                   42:19        44:5           F, Spec, H, Char, P           17:14    17:19    SP, PK
44:11         44:14
49:24         49:25        V, SP, PK, NE

50:2          50:3         V, SP, PK
53:10         53:12        ID, LD, V, NE           52: 17       52:18          F, V,   Spec
                                                   53:1         53:9           F, V,   Spec
53:18         53:20        SP, PK, ID, LD, V,      52:17        52:18          F, V,   Spec
                           NE                      53:1         53:9           F, V,   Spec
53:22         53:22        ID                      52:17        52:18          F, V,   Spec
                                                   53:1         53:9           F, V,   Spec
56:] 7        57:1         ID, SP, PK, VD, A, F    57:6         57:10          F, V,   Spec
                                                   57:24        58:2           F, V,   Spec                  12:17    12:18    R, V,IC



                                                                           2
                        Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 12 of 55 PageID: 39055


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintifrs Affirmative Designations

                                                          Michael Allen (March 29, 2018)

        Plaintiff's           Defendants'         Defendants' Counter-         Plaintiff's Objections to       Plaintiff's        Defendants'
       Designations           Objections              Designations              Defendants' Counter-       Counter-Counter       Objections to
                                                                                    Designations             Designations     Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                    Line      Line    Counter Designations
                                                                                                           Start     End
57:5          57:5        ID, SP, PK, VD, A,      57:6         57:10          F, V, Spec                                     R, V, IC
                          SP,F                    57:24        58:2           F, V, Spec                   12:17    12:18
57:11         57:19       ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R, V,IC
                          LD,H, SP                57:24        58:2           F, V, Spec                   12:17    12:18
57:20         57:23       ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R, V,IC
                          LD,H                    57:24        58:2           F, V, Spec                   12:17    12:18
58:4          58:9        ID, D, A, SP, PK, V,    57:6         57:10          F, V, Spec                                     R, V,IC
                          LD                      57:24        58:2           F, V, Spec                   12:17    12:18
58:14         58:16       ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R, V,IC
                          LD,H                    57:24        58:2           F, V, Spec                   12:17    12:18
58:20         59:9        ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R, V, IC
                          LD                      57:24        58:2           F, V, Spec                   12:17    12:18
59:12         59:17       ID, D, A, SP, V, LD,    57:6         57:10          F, V, Spec                                     R, V,IC
                          H,PK                    57:24        58:2           F, V, Spec                   12:17    12:18
59:19         59:20       ID, D, A, SP, V, LD,    57:6         57:10          F, V, Spec                                     R, V,IC
                          H,PK                    57:24        58:2           F, V, Spec                   12:17    12:18
59:21         59:23       ID, D, A, SP, V, LD,    57:6         57:10          F, V, Spec                                     R, V,IC
                          H, PK, 1002             57:24        58:2           F, V, Spec                   12:17    12:18
60:1          60:1        ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R V,IC
                          LD                      57:24        58:2           F, V, Spec                   12:17    12:18
60:2          60:4        ID, PK, D, A, SP, V,    57:6         57:10          F, V, Spec                                     R, V, IC
                          LD,MD                   57:24        58:2           F, V, Spec                   12:17    12:18
60:8          60:9        ID, PK, A, SP, V, LD,   57:6         57:10          F, V, Spec                                     R, V, IC



                                                                          3
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 13 of 55 PageID: 39056


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. l 5-cv-07025 (RBK/JS) (Dist. N .J .)

                                                          Plaintifrs Affirmative Designations

                                                             Michael Allen (March 29, 2018)

        Plaintiff's             Defendants'          Defendants' Counter-         Plaintiff's Objections to       Plaintiff's        Defendants'
       Designations             Objections               Designations              Defendants' Counter-       Counter-Counter        Objections to
                                                                                       Designations             Designations      Plaintiff's Counter-
Line Start    Line End                               Line Start   Line End                                    Line      Line     Counter Designations
                                                                                                              Start     End
                           D,MD                      57:24        58:2           F,   V,   Spec               12:17      12:18
60:12         61 :7        TD, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V, IC
                           LD,MD                     57:24        58:2           F,   V,   Spec               12:17    12:18
61: 11        61:14        ID, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V, IC
                           LD,MD                     57:24        58:2           F,   V,   Spec               12:17    12:18
61:20         61:20        ID, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V,IC
                           LD,MD                     57:24        58:2           F,   V,   Spec               12:17    12:18
61:23         61:25        ID, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V,IC
                           LD,MD                     57:24        58:2           F,   V,   Spec               12:17    12:18
62:3          62:6         ID, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V, IC
                           LD, MD, Cmpd              57:24        58:2           F,   V,   Spec               12:17    12:18
62:9          62:9         ID, PK, D, A, SP,   V,    57:6         57:10          F,   V,   Spec                                  R, V, IC
                           LD, MD, Cmpd              57:24        58:2           F,   V,   Spec               12:17    12:18
62:10         62:20        ID, PK, A, SP, V,   LD,   57:6         57:10          F,   V,   Spec                                  R, V,IC
                           D,MD                      57:24        58:2           F,   V,   Spec               12:17    12:18
63:7          63:10        PK, V,LD,M                57:6         57:10          F, V, Spec                                      R, V,IC
                                                     57:24        58:2           F, V, Spec                   12:17    12:18




                                                                             4
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 14 of 55 PageID: 39057


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                            Mike Fulton (October 4, 2017)

        Plaintiffs             Defendants'         Defendants' Counter-      Plaintiffs Objections     Plaintiffs Counter-        Defendants'
       Designations            Objections             Designations              to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiffs Counter-
Line Start    Line End                             Line Start    Line End                             Line Start   Line End   Counter Designations
8:22          8:24
9:6           9:11
14:3          14:7
22:12         23:7        LC, SP, BST, V
23:8          23:16
23:17         23:25
24:1          24:5
24:10         24:16                                24:17         24:22
24:23         25:17       M,NE,F,V
37:14         37:17       LC, IO, F, NE, V, P,
                          PK, SP, R, Arg, BST,
                          M
37:20         37:22       LC, IO, F, NE, V, P,
                          PK, SP, R, Arg, BST,
                          M
37:23         38:1        LC, IO, F, NE, V, P,
                          PK, SP, R, Arg, BST,
                          M
38:3          38:3         LC, IO, F, NE, V, P,    38:4          38:11       P,R                      38:12        38:15      IC
                           PK, SP, R, Arg, BST,
                           M
39:22         39:23        ID, LC, IO, F, NE, V,   39:16         39:17       C,P,R,U
                           P, PK, SP, R, Arg,      39:21         39:21
                           BST, M, C, Badgering
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 15 of 55 PageID: 39058


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                           Mike Fulton (October 4, 2017)

        Plaintiffs             Defendants'         Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
       Designations            Objections             Designations                to Defendants'        Counter Designations       Objections to
                                                                               Counter-Designations                             Plaintiffs Counter-
Line Start    Line End                             Line Start   Line End                               Line Start   Line End   Counter Designations
40:1          40:1         LC, IO, F, NE, V, P,    39:16        39:17          C,P,R, U
                           PK, SP, R, Arg, BST,    39:21        39:21
                           M, C, Badgering
46:12         46:14        ID, LC, IO, F, NE, V,   46:15        46:15
                           P, PK, SP, R, Arg,
                           BST, M, C, Badgering
46:20         46:20        JD, LC, IO, F, NE, V,
                           P, PK, SP, R, Arg,
                           BST, M, C, Badgering
50:6          50:8         LC, JO, F, NE, V, P,
                           PK, SP, R, Arg, BST,
                           M, C, Badgering
50:12         50:13        LC, IO, F, NE, V, P,
                           PK, SP, R, Arg, BST,
                           M, C, Badgering
53:10         53:12        LC, IO, F, NE, V, P,
                           PK, SP, R, Arg, BST,
                           M, C, Badgering
53:15         53:17        LC, IO, F, NE, V, P,
                           PK, SP, R, Arg, BST,
                           M, C, Badgering
54:22         54:24        V, P, PK, SP, R, Arg,
                           BST,C
55:2          55:5         V, P, PK, SP, R, Arg,
                           BST,C


                                                                           2
                         Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 16 of 55 PageID: 39059


                                        Eagle View TechnoloRies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                            Mike Fulton (October 4, 2017)

        Plaintiff's            Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
       Designations            Objections             Designations                 to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start    Line End                             Line Start    Line End                                Line Start   Line End   Counter Designations
57:7          57:12        LC, 10, F, NE, V, P,    56:24         56:25          C,P,R,U
                           PK, SP, R, Arg, BST,    57:2          57:6
                           C, Badgering
64:1          64:6         LC, 10, F, NE, V, P,
                           PK, SP, Arg, BST, C,
                           Badgering
64:11         64:11        LC, IO, F, NE, V, P,
                           PK, SP, Arg, BST, C,
                           Badgering
65:15         65:20        R,C,P
66:10         66:11        R, C, P, SP, PK
66:14         66:19        R, C, P, SP, PK
66:20         67:4         R, C, P, SP, PK
72:17         72:20        R, C, P, SP, PK
74:10         74:13        R, C, P, SP, PK
80:2          80:3         NT
80:18         81 :2        A,NE,F                  80:7          80:13          NT (80:9)                80:14        80:17
83:5          84:12        A, NE, F, 1002, SP,     80:7          80:13          NT (80:9)                80:14        80:17
                           PK
84:14         84:15        A, NE, F, 1002, SP,     80:7          80:13          NT (80:9)                80:14        80:17
                           PK
92:4          92:23        A, NE, F, 1002, SP,
                           PK
99:5          99:9         NE, F, V, R, BST        99:10         99:21



                                                                            3
                        Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 17 of 55 PageID: 39060


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                             Mike Fulton (October 4, 2017)

      Plaintiffs               Defendants'         Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-         Defendants'
     Designations              Objections             Designations                 to Defendants'       Counter Designations         Objections to
                                                                                Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                              Line Start    Line End                               Line Start   Line End    Counter Designations
99:22        100:12       NE, F, V, M, R, BST      100: 13       100:17         C, P, R; IC (100:20-    100: 18      100:19     IC
                                                   100:20        102:l          23); AT (101:13-16)
104:4        104:14       A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK
104:15       105:9        A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK
l 05: 18     105:23       A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK                       105:24        106:14
106:15       106:24       A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK
120:18       120:25       A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK, M,BST
121:15       122:3        A, NE, F, 1002, SP,      80:7          80:13          NT (80:9)               80:14        80:17
                          PK,C
125: 13      125:23       A, NE, F, l 002, SP,     80:7          80:13          NT (80:9)               80:14        80:17
                          PK,R
125:24       126:2        R                        126:8         126:16                                 126:27;      127:9;     IC; F; V (for all)
                                                   127:10        127:20                                 127:21;      128:l;
                                                                                                        128:4        128:6
128:23       128:24       R, 1002, SP, PK
128:23       128:25       R, 1002, SP, PK
129:2        129:5        R, 1002, SP, PK          129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                   129: 11       129:12
129:19       130:2        F, NE, M, MD, H, SP,     129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP



                                                                            4
                        Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 18 of 55 PageID: 39061


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                            Mike Fulton (October 4, 2017)

     Plaintiffs                Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations               Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                               Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                             Line Start    Line End                               Line Start   Line End   Counter Designations
                          PK                      129:11        129:12
                                                  130:3         130:4
                                                  130:7         130:20
130:21       130:24       M, P, R, NE, F, Arg     129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                  129:11        129:12
                                                  130:3         130:4
                                                  130:7         130:20
131: 1       131: 1       M, P, R,NE, F           129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                  129: 11       129:12
                                                  130:3         130:4
                                                  130:7         130:20
131:17       131 :20      M, P, R, NE, F, Arg     129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                  129:11        129:12
                                                  130:3         130:4
                                                  130:7         130:20
131:22       132:5        M, P, R, NE, F, Arg     129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                  129:11        129:12
                                                  130:3         130:4
                                                  130:7         130:20
132:7        132:7        M,P,R, NE, F            129:6         129:8                                  129:13       129:15     M; F; NE; PK; SP
                                                  129: 11       129:12
                                                  130:3         130:4
                                                  130:7         130:20
132:25       133:4
133:6        133:6


                                                                           5
                        Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 19 of 55 PageID: 39062


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                         Plaintifrs Affirmative Designations

                                                             Mike Fulton (October 4, 2017)

     Plaintiff's                 Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations                 Objections             Designations               to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                               Line Start   Line End                                Line Start   Line End   Counter Desiimations
133:9        133:19
134:4        134:18       1002, H, F
135:8        135:13       1002, H, F
135:16       135:16       1002, H, F
136:5        136:20       R, 1002, H, F, NE, SP,
                          PK
136:22       136:22       R, 1002, H, F, NE, SP,
                          PK
137:1        137:17       ID                        137:18       138:1          IC
137:18       138:1        ID                        137:12       137:17         IC
138:2        138:7        M, F                      138:23       139:3
                                                    139:5        139:11
138:9        138:22       M, F                      138:23       139:3
                                                    139:5        139: 11
146:5        146:5        A, R, 1002, H, F, NE,     145:22       145:25         IC, NT
                          SP, PK, ID, P, V
146:20       146:21       A, R, 1002, F, NE, SP,    145:22       145:25         IC,NT
                          PK, ID, P, V
148:12       148:16       A, R, 1002, LC, F,
                          NE, SP, PK, ID, P, V
148:17       148:20       A, R 1002, F, NE, SP,
                          PK, ID, IO, P, V, NR
149: 18      149:22       A, R, 1002, H, F, NE,
                          SP, PK, ID, P, V



                                                                            6
                        Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 20 of 55 PageID: 39063


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                          Mike Fulton (October 4, 2017)

     Plaintiff's               Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations               Objections            Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End   Counter Designations
152:12       152:21       A, R, 1002, H, F, NE,
                          SP, PK, ID, P, AT, V
152:23       152:24       A, R, 1002, H, F, NE,
                          SP, PK, ID, P, V
152:25       153:2        A, R, 1002, H, F, NE,
                          SP, PK, ID, P, V
154:4        154:11       A, R, 1002, H, F, NE,
                          SP, PK, ID, P, AT, V,
                          BST
154:13       154:16       ID, R, F, NE, SP, PK,
                          P,V,BST
154:17       154:20       ID, R, F, NE, SP, PK,
                          P,V,BST
154:21       154:24       ID, R, F, NE, SP, PK,
                          P,V,BST
155:1        155:9        ID, R, F, NE, SP, PK,
                          P,V,AT
155:11       155:23       ID, R, F, NE, SP, PK,
                          P,V,BST
155:24       156:5        ID, R, F, NE, SP, PK,
                          P,V
156:7        156:11       ID, R, F, NE, SP, PK,
                          P, V
157:17       158:15       ID, R, F, NE, SP, PK,



                                                                          7
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 21 of 55 PageID: 39064




          Robert Louis Stevenson
           Curriculum Vitae


          Contact           275 Fitzpatrick Hall
                            Department of Electrical Engineering
                            University of Notre Dame
                            Notre Dame, Indiana 46556
                            Tel.: +1 574-631-8308
                            Fax: +1 574-631-4393
                            EMail: rls@nd.edu
                            WWW: http://engineering.nd.edu/profiles/rstevenson

          Professional Experience
          10/2013-Present   Associate Chair, Director of Undergraduate Studies
                            Department of Electrical Engineering
                            University of Notre Dame, Notre Dame, Indiana
          08/2002-Present   Professor
                            Department of Electrical Engineering
                            University of Notre Dame, Notre Dame, Indiana
          01/2003-6/2017    Professor
                            Department of Computer Science and Engineering
                            University of Notre Dame, Notre Dame, Indiana
          08/1996-08/2002   Associate Professor
                            Department of Electrical Engineering
                            University of Notre Dame, Notre Dame, Indiana
          08/1996-06/1997 Visiting Associate Professor
                          Department of Electrical and Computer Engineering
                          University of Delaware, Newark, Delaware
          06/1994-08/1994   Research Associate
                            Intel Corporation, Hillsboro, Oregon
          05/1993-08/1993   Research Associate
                            Air Force Office of Scientific Research
                            Rome Laboratories, Griffiss AFB, Rome, New York



                                             1
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 22 of 55 PageID: 39065




          08/1990-08/1996   Assistant Professor
                            Department of Electrical Engineering
                            University of Notre Dame, Notre Dame, Indiana
          08/1989-08/1990   Graduate Research Assistant
                            School of Electrical Engineering
                            Purdue University, West Lafayette, Indiana
          08/1986-08/1990   Graduate Teaching Assistant
                            School of Electrical Engineering
                            Purdue University, West Lafayette, Indiana
          06/1986-08/1986 Intern
                          Engineering Physics Laboratory, E. I. duPont
                          de Nemours & Company, Wilmington, Delaware
          06/1985-08/1985 Intern
                          Corporate Technology Center
                          Sperry Corporation, Reston, Virginia

          Education
          08/1986-08/1990   Ph.D., Electrical Engineering, August 1990
                            Purdue University, West Lafayette, Indiana
                              Thesis: Invariant Reconstruction of Curves and Sur-
                                  faces with Discontinuities with Applications in Com-
                                  puter Vision
                              Advisor: Professor Edward J. Delp
                              GPA: 6.0/6.0
          09/1982-06/1986   B.S.E.E., Electrical Engineering, June 1986
                            University of Delaware, Newark, Delaware
                              Thesis: On the Theoretical Properties of Morphological
                                  Filters
                              Advisor: Professor Gonzalo R. Arce
                              GPA: 4.0/4.0

          Honors and A wards
          1983        University of Delaware, Tau Beta Pi Prize
          1984        University of Delaware, Engineering Scholar
          1985-1986   University of Delaware, Liston A. Houston Scholarship
          1986        IEEE Delaware Bay Section Engineering Award

                                             2
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 23 of 55 PageID: 39066




          1986           Valedictorian, University of Delaware
          1986           Purdue University Graduate Instructor Fellowship
          1986           Phi Kappa Phi Graduate Fellowship
          1986-1990      DuPont Graduate Fellowship in Electrical Engineering
          1986-1989      National Science Foundation Graduate Fellowhip
          1993           Dept. of Electrical Engineering Outstanding Teacher Award
          2012           ICIP 2012 Outstanding Reviewer
          2013           IS&T 2013 Service Award

          Honor Societies
          1985-Present        Eta Kappa Nu, Electrical Engineering Honor Society
          1985-Present        Tau Beta Pi, Engineering Honor Society
          1985-Present        Phi Kappa Phi, Academic Honor Society

          Professional Activities
             Associate Editor
                 IEEE Trans. on Image Processing, 1999-2003
                 IEEE Trans. on Circuits and Systems for Video Tech., 1997-2002
                 Journal of Electronic Imaging, 1995-1998
             Special Issue Editor
                  Multimedia Systems, Journal of Electronic Imaging, 04/1996
                  Still Image Compression, Electronic Imaging Newsletter, 01/1996
             Best Paper Award Board Membership
                  IEEE Trans. on Circuits and Systems for Video Technology, 2002
             Symposium Chairman
                 SPIE/IS&T Symposium on Electronic Imaging, 02/2004
             Conference Chairman
                 IS&T Conf. Computational Imaging XVI, 02/2019
                 IS&T Conf. Computational Imaging XV, 02/2018
                 IS&T Conf. Computational Imaging XIV, 02/2017
                 IS&T Conf. on Visual Information Proc. & Comm. VIII, 02/2017
                 IS&T Conf. on Visual Information Proc. & Comm. VII, 02/2016
                 SPIE/IS&T Conf. on Visual Information Proc. & Comm. VI, 02/2015
                 SPIE/IS&T Conf. on Visual Information Proc. & Comm. V, 02/2014

                                                3
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 24 of 55 PageID: 39067




                  SPIE/IS&T Conf. on Visual Information Proc. & Comm. IV, 02/2013
                  SPIE/IS&T Conf. on Visual Information Proc. & Comm. III, 01/2012
                  SPIE/IS&T Conf. on Visual Information Proc. & Comm. II, 01/2011
                  SPIE/IS&T Conf. on Visual Comm. and Image Processing, 01/2009
                  SPIE/IS&T Conf. on Computational Imaging, 02/2003
                  SPIE/IS&T Conf. on Image and Video Comm. and Proc., 02/2000
                  SPIE/IS&T Conf. on Visual Comm. and Image Processing, 02/1999
                  41st Midwest Symposium on Circuits and Systems, 08/1998
                  SPIE Conf. on Electronic Imaging and Signal Processing, 11/1996
                  SPIE/IS&T Conf. on Still Image Compression II, 02/1996
                  SPIE/IS&T Conf. on Image and Video Processing IV, 02/1996
                  SPIE/IS&T Conf. on Image and Video Processing III, 02/1995
                  SPIE/IS&T Conf. on Image and Video Processing II, 02/1994
              Steering Committee Member
                   Visual Communications and Image Processing, 1998-2010
                   Midwest Symposium on Circuits and Systems, 1994-1999
                   Electronic Imaging, 2003-2005
              Organizing Committee Member
                  Nonlinear Signal and Image Processing Workshop, 2001
              Technical Program Committee
                  International Conference on Image Processing, 1998 - Present
                  SPIE Computational Imaging, 2003-2016
                  Visual Communications and Image Processing, 1997-2008
                  European Signal Processing Conference, 2015
                  IEEE Symposium on Industrial Electronics & Applications, 2012
                  International Conference on Multimedia & Expo, 2009-2010
                  Image and Video Communications and Processing III, 2005
                  Computational Imaging, 2004
                  International Conference on Pattern Recognition, 2000
                  Int. Conf. on Acoustics, Speech, & Signal Proc., 2000, 2006-Present
                  International Symposium on Circuits and Systems, 1998, 2005
                  9th IEEE Image and Multi. Signal Processing Workshop, 1996
                  Midwest Symposium on Circuits and Systems, 1994
              Member
                 Institute of Electrical and Electronics Engineers, IEEE
                 Society of Photographic Instrumentation Engineers, SPIE
                 The Society for Imaging Science and Technology, IS&T
              Panel Member for the following funding agencies


                                               4
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 25 of 55 PageID: 39068




                  National Science Foundation
              Reviewer for the following funding agencies
                   National Science Foundation
                  U.S. Army Research Office
                  Israel Science Foundation
                  Hong Kong Research Grants Council
                  Kentucky EPSCoR Program
                  North Dakota EPSCoR Program
                  Louisiana Board of Regents
              Reviewer for the following archival journals
                   IEEE Transactions on Signal Processing
                   IEEE Transactions on Image Processing
                   IEEE Transactions on Circuits and Systems
                   IEEE Transactions on Circuits and Systems for Video Technology
                   IEEE Transactions on Instrumentation and Measurement
                   IEEE Transactions on Medical Imaging
                   IEEE Transactions on Pattern Analysis and Machine Intelligence
                   IEEE Transactions on Systems, Man, and Cybernetics
                   IEEE Transactions on Neural Networks
                   Pattern Recognition Letters
                   Signal Processing Letters
                   Computer Vision, Graphics, and Image Processing
                   Journal of the Optical Society of America
                   Journal of Mathematical Imaging and Vision
                  Applied Optics
                   JET Image Processing
              Reviewer for the following text book companies
                  Van Nostrand Reinhold, Electrical Engineering Division
                  McGraw-Hill, College/Schaum Division
                  MacMillan Publishing Company
                  Prentice Hall

           Publications
              Journals

                R. L. Stevenson and G. R. Arce, "Binary Display of Hexagonally
                Sampled Continuous~Tone Images," Journal of the Optical Society of
                America A, Vol. 2, pp. 1009~1013, July 1985.



                                                5
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 26 of 55 PageID: 39069




               G. R. Arce and R. L. Stevenson, "On the Synthesis of Median Filter
               Systems," IEEE Transactions on Circuits and Systems, Vol. CAS-34,
               No. 4, pp. 420-429, April 1987.

               R. L. Stevenson and G. R. Arce, "Morphological Filters: Statistics
               and Further Syntactic Properties," IEEE Transactions on Circuits and
               Systems, Vol. CAS-34, No. 11, pp. 1292-1305, November 1987.

               R. L. Stevenson and E. J. Delp, "Invariant Recovery of Curves in M-
               Dimensional Space from Sparse Data," Journal of the Optical Society
               of America A, Vol. 7, No. 3, pp. 480-490, March 1990.

               R. L. Stevenson and E. J. Delp, "Viewpoint Invariant Recovery of Vi-
               sual Surfaces from Sparse Data," IEEE Transactions on Pattern Anal-
               ysis and Machine Intelligence, Vol. 14, No. 9, pp. 897-909, September
               1992.

               R. L. Stevenson and S. M. Schweizer, "A Nonlinear Filtering Struc-
               ture for Image Smoothing in Mixed Noise Environments," Journal
               of Mathematical Imaging and Vision, Vol. 2, No. 2/3, pp. 137-154,
               November 1992.

               R. L. Stevenson, G. B. Adams, L. H. Jamieson and E. J. Delp,
               "Parallel Implementation for Iterative Image Restoration Algorithms
               on a Parallel DSP Machine," Journal of VLSI Signal Processing, Vol.
               5, No. 2/3, pp. 261-272, April 1993.

               R. L. Stevenson, B. E. Schmitz, and E. J. Delp, "Discontinuity Pre-
               serving Regularization of Inverse Visual Problems," IEEE Transactions
               on Systems, Man and Cybernetics, Vol. 24, No. 3, pp. 455-469, March
               1994.

               R. R. Schultz and R. L. Stevenson, "Improved Definition Image Ex-
               pansion," IEEE Transactions on Image Processing, Vol. 3, No. 3, pp.
               233-242, May 1994.

               T. P. O'Rourke and R. L. Stevenson, "Human Visual System Based
               Wavelet Decomposition for Image Compression," Journal of Visual
               Communications and Representation, Vol. 6, No. 2, pp. 109-121, June
               1995.

               R. R. Schultz and R. L. Stevenson, "Stochastic Modeling and Es-


                                              6
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 27 of 55 PageID: 39070




               timation of Multispectral Image Data," IEEE Transactions on Image
               Processing, Vol. 4, No. 8, pp. 1109-1119, August 1995.

               B. E. Schmitz and R. L. Stevenson, "Color Palette Restoration,"
               CVGIP: Graphical Models and Image Processing, Vol. 57, No. 5, pp.
               409-419, September 1995.

               S. Choi, R.R. Schultz, R. L. Stevenson, Y. Huang, and R. Liu, "Con-
               trast Enhancement of Missile Video Sequence via Image Stabilization
               and Product Correlation," Optical Engineering, Vol. 35, No. 12, pp.
               3495-3507, December 1995.

               T. P. O'Rourke and R. L. Stevenson, "Improved Image Decompres-
               sion for Reduced Transform Coding Artifacts," IEEE Transactions on
               Circuits and Systems for Video Technology, Vol. 5, No. 6, pp. 490-499,
               December 1995.

               R. R. Schultz and R. L. Stevenson, "Extraction of High-Resolution
               Frames from Video Sequences," IEEE Transactions on Image Process-
               ing, special issue on Nonlinear Image Processing, Vol. 5, No. 6, pp.
               996-1011, June 1996.

               R. L. Stevenson, "Inverse Halftoning via MAP Estimation," IEEE
               Transactions on Image Processing, Vol. 6, No. 4, pp. 574-583, April
               1997.

               B. E. Schmitz and R. L. Stevenson, "Enhancement of Sub-Sampled
               Color Image Data," IEEE Transactions on Image Processing, special
               issue on Color Image Processing, Vol. 6, No. 7, pp. 1052-1056, July
               1997.

               R. R. Schultz, L. Meng, and R. L. Stevenson, "Subpixel Motion Es-
               timation for Super-Resolution Image Sequence Enhancement," Journal
               of Visual Communication and Image Representation, special issue on
               High-Fidelity Media Processing, Vol. 9, No. 1, pp. 38-50, March 1998.

               R. Llados-Bernaus and R. L. Stevenson, "Fixed Length Entropy Cod-
               ing for Robust Video Compression", IEEE Transactions on Circuits
               and Systems for Video Technology, Vol. 8, No. 6, pp. 745-755, October
               1998.

               R. Llados-Bernaus and R. L. Stevenson, "Edge Assisted Upper Band


                                              7
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 28 of 55 PageID: 39071




               Coding Techniques", International Journal of Imaging Systems and
               Technology, Vol. 10, pp. 67-75, January 1999.

               Z. Peng, Y.-F. Huang, D. J. Costello, Jr., and R. L. Stevenson, "A
               Pyramidal Image Coder Using Generalized Rank-Ordered Prediction
               Filter", IEEE Transactions on Circuits & Systems for Video Technol-
               ogy, Vol. 9, No. 4, pp. 540-544, June 1999.

               M. A. Robertson and R. L. Stevenson, "Reduced-Complexity Itera-
               tive Post-Filtering of Video," IEEE Transactions on Circuits and Sys-
               tems for Video Technology Vol. 11, No. 10, pp. 1121-1128, October
               2001.

               M. A. Robertson and R. L. Stevenson, "Temporal Resolution En-
               hancement in Compressed Video Sequences," EURASIP Journal on
               Applied Signal Processing, Special Issue on Nonlinear Signal Process-
               ing, pp. 230-238, December 2001.

               B. E. Marino and R. L. Stevenson, "Improving the Performance of
               Single Chip Image Capture Devices," Journal of Electronic Imaging,
               Vol. 12, No. 2, pp. 209-218, April 2003.

               M. A. Robertson, S. Borman, and R. L. Stevenson, "Estimation-
               Theoretic Approach to Dynamic Range Improvement Through Mul-
               tiple Exposures," Journal of Electronic Imaging Vol. 12, No. 2, pp.
               219-228, April 2003.

               R. Magill, C. E. Rohrs, and R. L. Stevenson, "Output-Queued Switch
               Emulation by Fabrics with Limited Memory," IEEE Journal on Se-
               lected Areas in Communications, Special Issue on High-Performance
               Electronic Switches/Routers for High-Speed Internet, Vol. 21, No. 4.,
               pp. 606-615, May 2003.

               M.A. Robertson and R. L. Stevenson, "DCT Quantization Noise in
               Compressed Images," IEEE Transactions on Circuits and Systems for
               Video Technology, Vol. 15, No. 1, pp. 27-38, January 2005.

               J. Gai and R. L. Stevenson, "Studentized Dynamical System for
               Robust Object Tracking," IEEE Transactions on Image Processing,
               Vol. 20, No. 1, pp. 186-199, January, 2011.

               J. Gai and R. L. Stevenson, "Robust Contour Tracking Based On


                                              8
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 29 of 55 PageID: 39072




               A Coupling Between Geodesic Active Contours and Conditional Ran-
               dom Fields," Journal of Visual Communications and Image Represen-
               tations, Vol. 22, No. 1, pp. 22-47, January 2011.

               J. Simpkins and R. L. Stevenson, "A Parameterized Spatially-
               Varying PSF Model," Journal of Electronic Imaging, Vol. 23, No. 1,
               January, 2014.

               Y. Li, and R. L. Stevenson, "Incorporating Global Information in
               Feature-Based Multimodal Image Registration," Journal of Electronic
               Imaging, Vol. 23, No. 2, March-April 2014.

               Y. Li, and R. L. Stevenson, "A Similarity Metric for Matching In-
               complete Edge Curves," International Journal of Machine Intelligence
               and Sensory Signal Processing, Vol. 1, No. 2, pp. 153-173, 2014.

               L. Hollmann and R. L. Stevenson, "Pole-Zero Placement Algorithm
               for the Design of Digital Filters with Fractional-Order Rolloff," Signal
               Processing special issue on fractional signal processing and applications,
               Vol. 107, pp. 218-229, February 2015.

               R. Zhen, and R. L. Stevenson, "Multi-Image Motion Deblurring
               Aided By Inertial Sensors," Journal of Electronic Imaging, Vol. 25,
               No. 1, February 2016 .

               Y. Li, and R. L. Stevenson, "Multimodal Image Registration With
               Line Segments By Selective Search," IEEE Transactions on Cybernet-
               ics, Vol. PP, No. 99, April 2016.

               L. Hollmann and R. L. Stevenson, "Adaptive whitening of ambi-
               ent ocean noise with narrowband signal preservation" Journal of the
               Acoustical Society of America, Vol. 129, No. 6, pp. 3122, 3133, June,
               2016.

               R. Zhen and R. L. Stevenson, "Inertial Sensor Aided Multi-Image
               Nonuniform Motion Blur Removal Based on Motion Decomposition,"
               Journal of Electronic Imaging, Vol. 27, No. 5, October, 2018.

               Y. Li, L. Wang, R. L. Stevenson, L. Wei, and R. Fan, "Reliable
               Line Segment Matching for Multispectral Images Guided by Intersec-
               tion Matches," IEEE Transactions on Circuits and Systems for Video
               Technology.


                                                9
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 30 of 55 PageID: 39073




               J. Simpkins and R. L. Stevenson, "An Efficient Method for Non-Blind
               Estimation of Spatially-Varying Point Spread Functions," submitted to
               Journal of Electronic Imaging.

             Journals Articles Reprinted in Books

               R. L. Stevenson and G. R. Arce, "Binary Display of Hexagonally
               Sampled Continuous-Tone Images," originally appeared as Journal of
               the Optical Society of America A, Vol. 2, pp. 1009-1013, July 1985,
               reprinted in Selected Papers on Digital Halftoning, SPIE Milestone Se-
               ries, Vol. MS 154, J. Allebach, Ed., 1999.

             Book Chapters

               R. L. Stevenson and E. J. Delp, "Investigation into Building an In-
               variant Surface Model from Sparse Data," in NATO ASI: Active Per-
               ception and Robot Vision, A. Sood and H. Wechsler, Eds., Springer
               Verlag, pp. 539-558, 1992.

               R. L. Stevenson and E. J. Delp, "Three-Dimensional Surface Re-
               construction: Theory and Implementation," in 3D Object Recognition
               Systems, A. K. Jain and P. J. Flynn, Eds., Elsevier, pp. 89-114, 1993.

               D. L. Cohn and R. L. Stevenson, "Using Redundancy to Speed up
               Disk Arrays," in Communications and Cryptography: Two Sides of
               One Tapestry, R. E. Blahut, D. J. Costello, Jr., U. Maurer and T.
               Mittelholzer, Eds., Kluwer Academic Publishers, pp. 59-68, 1994.

               R. Llados-Bernaus, M. Robertson and R. L. Stevenson, "A Stochastic
               technique for the removal of artifacts in compressed images and video",
               in Signal Recovery Techniques for Image and Video Compression and
               Transmission, A. K. Katsaggelos and N. P. Galatsanos, Eds., Kluwer
               Academic Publishers, 1998.

               S. Borman and R. L. Stevenson, "Image Sequence Processing," in
               Dekker Encyclopedia of Optical Engineering, R. B. Johnson, C. Hoff-
               man, and R. G. Driggers, Eds., Marcel Dekker, Inc., 2003.

               R. Schultz and R. L. Stevenson, "Bayesian Image and Video En-
               hancement Using a Non-Gaussian Prior," in Nonlinear Signal and Im-
               age Processing: Theory, Methods, and Applications, K. Barner and G.


                                              10
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 31 of 55 PageID: 39074




               Arce, Eds., CRC Press, 2003.

               J. Simpkins and R. L. Stevenson, "An Introduction to Super-
               Resolution Imaging," in Mathematical Optics: Classical, Quantum, and
               Imaging Methods, V. Lakshminarayanan, Ed., Taylor & Francis Books,
               Inc., 2012.

               J. Simpkins, R. L. Stevenson, and S. Borman, "Image Sequence Pro-
               cessing," in Encyclopedia of Optical Engineering, R. G. Driggers and
               C. Hoffman, Eds., Taylor & Francis., 2015.

               R. Zhen and R. L. Stevenson, "Image Demosaicing," Color Image
               and Video Enhancement, pp. 13~54, Springer, 2015.

             Edited Conference Proceedings

               S. A. Rajala and R. L. Stevenson, Eds., Image and Video Processing
               II, SPIE Proceedings Series, 1994.

                R. L. Stevenson and S. A. Rajala, Eds., Image and Video Processing
               III, SPIE Proceedings Series, 1995.

               R. L. Stevenson and M. I. Sezan, Eds., Image and Video Processing
               IV, SPIE Proceedings Series, 1996.

               R. L. Stevenson, A. Drukarev, and T. R. Gardos, Eds., Still Image
               Compression II, SPIE Proceedings Series, 1996.

               C.-S. Li, R. L. Stevenson, and L. Zhou, Eds., Electronic Imaging and
               Multimedia Systems, SPIE Proceedings Series, 1996.

               R. L. Stevenson, Ed., Proceeding of the Midwest Symposium on Cir-
               cuits and Systems, 1998.

               K. Aizawa, R. L. Stevenson, and Y.-Q. Zhang, Eds., Visual Commu-
               nications and Image Processing '99, SPIE Proceedings Series, 1999.

               B. Vasudev, T. R. Hsing, A. G. Tescher, and R. L. Stevenson, Eds.,
               Image and Video Communications and Processing 2000, SPIE Proceed-
               ings Series, 2000.

               C. Bouman and R. L. Stevenson, Eds., Computational Imaging 2003,
               SPIE Proceedings Series, 2003.

                                              11
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 32 of 55 PageID: 39075




               M. Rabbani and R. L. Stevenson, Eds., Visual Communications and
               Image Processing 2009, SPIE Proceedings Series, 2009.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication II, SPIE Proceedings Series,
               2011.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication III, SPIE Proceedings Series,
               2012.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication IV, SPIE Proceedings Series,
               2013.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication V, SPIE Proceedings Series,
               2014.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication VI, SPIE Proceedings Series,
               2015.

               A. Said, 0. G. Guleryuz, and R. L. Stevenson, Eds., Visual Infor-
               mation Processing and Communication VII, IS&T, 2016.

               R. L. Stevenson and E. Delp, Eds., Visual Information Processing
               and Communication VIII, IS&T, 2017.

               C. Bouman and R. L. Stevenson, Eds., Computational Imaging XIV,
               IS&T, 2017.

               C. Bouman and R. L. Stevenson, Eds., Computational Imaging XV,
               IS&T, 2018.

             Conference Papers

               G. R. Arce and R. L. Stevenson, "On the Synthesis of Median Filter
               Systems," Proceedings of the 1986 Princeton Conference on Informa-
               tion Sciences and Systems, pp. 711-716, Princeton, New Jersey, March
               1986.



                                             12
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 33 of 55 PageID: 39076




               R. L. Stevenson and G. R. Arce, "Theoretical Analysis of Morpho-
               logical Filters," Proceedings of the 24th Annual Allerton Conference on
               Communication, Control, and Computing, pp. 353-362, Allerton, IL,
               October 1986.

               R. L. Stevenson and E. J. Delp, "Investigation into Building an In-
               variant Surface Model from Sparse Data," NATO AS! on Active Per-
               ception and Robot Vision, Maratea, Italy, July 16-29, 1989.

               R. L. Stevenson, "Machine Vision Systems for Component Assembly
               and Measurements," Proceedings of the Fluid Power Technical Update
               Seminar, pp. 98-107, West Lafayette, IN, August 2-4, 1989.

               J. Song, R. L. Stevenson, and E. J. Delp, "The Use of Mathematical
               Morphology in Image Enhancement," Proceedings of the 32nd Midwest
               Symposium on Circuits and Systems, pp. 67-70, Urbana, IL, August
               14-16, 1989.

               R. L. Stevenson and E. J. Delp, "Invariant Reconstruction of Visual
               Surfaces," Proceedings of the IEEE Workshop on the Interpretation of
               SD Scenes, pp. 131-137, Austin, TX, November 27-29, 1989.

               R. L. Stevenson and E. J. Delp, "Fitting Curves with Disconti-
               nuities," Proceedings of the IEEE International Workshop on Robust
               Computer Vision, pp. 127-136, Seattle, WA, October 1-3, 1990.

               R. L. Stevenson, G. B. Adams, L. H. Jamieson and E. J. Delp,
               "Three--Dimensional Surface Reconstruction on the AT&T Pixel Ma-
               chine," Proceedings of the 24th Annual Asilomar Conference on Signals,
               Systems and Computers, pp. 544-548, Pacific Grove, CA, November 5-
               7, 1990.

               R. L. Stevenson and E. J. Delp, "Invariant Reconstruction of 3D
               Curves and Surfaces," Proceedings of the SPIE Conference on Intelli-
               gent Robots and Computer Vision, pp. 364-375, Boston, MA, November
               4-9, 1990.

               R. L. Stevenson and E. J. Delp, "Viewpoint Invariant Recovery of
               Visual Surfaces from Sparse Data," Proceedings of the Third Interna-
               tional Conference on Computer Vision, pp. 309-312, Osaka, Japan,
               December 4-7, 1990.



                                              13
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 34 of 55 PageID: 39077




               R. L. Stevenson and E. J. Delp, "Surface Reconstruction with Dis-
               continuities," Proceedings of the SPIE Conference on Curves and Sur-
               faces in Computer Vision and Graphics II, pp. 46-57, Boston, MA,
               November 10-15, 1991.

               R. L. Stevenson, "A Nonlinear Estimation Technique for Filtering
               Images Corrupted with Gaussian Noise," Proceedings of the SPIE/IS8T
               Conference on Nonlinear Image Processing III, pp. 210-221, San Jose,
               California, February 9-14, 1992.

               R. R. Schultz and R. L. Stevenson, "Improved Definition Image Ex-
               pansion," Proceedings of the 1992 International Conference on Acous-
               tics, Speech and Signal Processing, pp. III: 173-176, San Francisco, Cal-
               ifornia, March 23-26, 1992.

               J. Wang, R. L. Stevenson, and Richard R. Schultz, "Recovery oflm-
               age Information from Halftone Information," Proceedings of the Fifth
               Digital Signal Processing Workshop, pp. 6.3.1-6.3.2, Starved Rock
               State Park, IL, September 13-16, 1992.

               R. R. Schultz and R. L. Stevenson, "Parameter Estimation for
               Discontinuity- Preserving Stochastic Signal Models," Proceedings of
               the Thirtieth Annual Allerton Conference on Communication, Control,
               and Computing, pp. 319-328, Allerton, IL, September 30 - October 2,
               1992.

               S. M. Schweizer and R. L. Stevenson, "Predetection of Impulse Lo-
               cations in a Mixed Noise Environment," Proceedings of the Third An-
               nual Argonne Symposium for Undergraduates in Science, Engineering
               and Mathematics, p. 73, Argonne National Laboratory, Argonne, IL,
               November 6-7, 1992.

               S. M. Schweizer and R. L. Stevenson, "A Bayesian Approach to In-
               verse Halftoning," Proceedings of the SPIE/IS8T Conference on Hu-
               man Vision, Visual Processing and Digital Display IV, pp. 282-292,
               San Jose, CA, January 31 - February 5, 1993.

               R. L. Stevenson, "Reduction of Coding Artifacts in Transform Image
               Coding," Proceedings of the 1993 International Conference on Acous-
               tics, Speech and Signal Processing, pp. V:401-404, Minneapolis, MN,
               April 27-30, 1993.



                                               14
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 35 of 55 PageID: 39078




               T. P. O'Rourke and R. Stevenson, "Human Visual System Based
               Subband Image Compression," Proceedings of the Thirty-First Annual
               Allerton Conference on Communication, Control, and Computing, pp.
               452-461, Allerton, IL, September 29 - October 1, 1993.

               B. E. Schmitz and R. L. Stevenson, "Parameter Estimation for
               the Curve Recovery Problem," Proceedings of the Thirty-First Annual
               Allerton Conference on Communication, Control, and Computing, pp.
               485-494, Allerton, IL, September 29 - October 1, 1993.

               M.A. Lexa and R. Stevenson, "Filtering Video Sequences using Non-
               linear Techniques," Proceedings of the Fourth Annual Argonne Sympo-
               sium for Undergraduates in Science, Engineering and Mathematics, p.
               83, Argonne National Laboratory, Argonne, IL, November 5-6, 1993.

               M. P. Witzman, R. R. Schultz and R. Stevenson, "Computation of
               MAP Signal Estimates using a Gradient Descent Window Operator,"
               Proceedings of the Fourth Annual Argonne Symposium for Undergradu-
               ates in Science, Engineering and Mathematics, p. 84, Argonne National
               Laboratory, Argonne, IL, November 5-6, 1993.

               T. P. O'Rourke and R. Stevenson, "Improved Image Decompres-
               sion for Reduced Transform Coding Artifacts," Proceedings of the
               SPIE/IS&T Conference on Image and Video Processing, II, pp. 90-
               101, San Jose, CA, February 6-10, 1994.

               R. R. Schultz, S. Choi, R. L. Stevenson, Y. Huang, R. Liu and
               L. Morine, "Contrast Enhancement of Missile Data Through Image
               Sequence Stablization and Product Correlation," Proceedings of the
               SPIE/IS&T Conference on Image and Video Processing, II, pp. 164-
               175, San Jose, CA, February 6-10, 1994.

               B. E. Schmitz and R. L. Stevenson, "Color Palette Restoration,"
               Proceedings of the SPIE/IS&T Conference on Human Vision, Visual
               Processing and Digital Display, V, pp. 327-338, San Jose, CA, February
               6-10, 1994.

               R. R. Schultz, H. M. Zayed, R. L. Stevenson, R. J. Minniti and G.
               H. Bernstein, "ASIC Design for Robust Signal and Image Processing,"
               Proceedings of the Fourth Great Lakes Symposium on VLSI, pp. 138-
               143, Notre Dame, IN, March 4-5, 1994.



                                              15
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 36 of 55 PageID: 39079




               T. L. Piatt and R. L. Stevenson, "The Use of Block-Matching Motion
               Estimation in Image Filtering," appeared at the National Conference
               on Undergraduate Research, Western Michigan University, Kalamazoo,
               MI, April 14-16, 1994.

               M. P. Witzman, R.R. Schultz and R. L. Stevenson, "Computation of
               Partial Signal MAP Estimates," appeared at the National Conference
               on Undergraduate Research, Western Michigan University, Kalamazoo,
               MI, April 14-16, 1994.

               R. R. Schultz and R. L. Stevenson, "Stochastic Modeling and Esti-
               mation of Multispectral Image Data," Proceedings of the 1994 Inter-
               national Conference on Acoustics, Speech and Signal Processing, pp.
               V:373-376, Adelaide, Australia, April 19-22, 1994.

               R.R. Schultz and R. L. Stevenson, "A Window-Based Bayesian Esti-
               mator for Noise Removal," Proceedings of the 37th Midwest Symposium
               on Circuits and Systems, pp. 860-863, Lafayette, LA, August 3-5, 1994.

               R.R. Schultz, R. L. Stevenson, and A. Lumsdaine, "Maximum Like-
               lihood Parameter Estimation for Non-Gaussian Prior Signal Models,"
               Proceedings of the 1994 IEEE International Conference on Image Pro-
               cessing, pp. II:700-704, Austin, TX, November 13-16, 1994.

               R. R. Schultz and R. L. Stevenson, "Video Resolution Enhance-
               ment," Proceeding of the SPIE/ISBT Conference on Image and Video
               Processing, III, pp. 23-34, San Jose, CA, February 5-10, 1995.

               J. Squyres, A. Lumsdaine, and R. L. Stevenson, "Cluster-Base Image
               Processing," Proceedings of the SPIE/ISBT Conference on Image and
               Video Processing, III, pp. 228-239, San Jose, CA, February 5-10, 1995.

               R. R. Schultz and R. L. Stevenson, "Improved Definition Video
               Frame Enhancement," Proceedings of The 1995 IEEE International
               Conference on Acoustics, Speech and Signal Processing, pp. 2169-2172,
               Detroit, MI, May 9-12, 1995.

               T. P. O'Rourke, R. L. Stevenson, L. Perez, D. J. Costello, Jr., and
               Y.-F. Huang, "Robust Transmission of Compressed Images over Noisy
               Gaussian Channels," Proceedings of The 1995 IEEE International Con-
               ference on Acoustics, Speech and Signal Processing, pp. 2319-2322, De-
               troit, MI, May 9-12, 1995.


                                              16
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 37 of 55 PageID: 39080




               R. L. Stevenson and R. R. Schultz (invited), "Extraction of High-
               Resolution Frames from Video Sequences," IEEE Workshop on Non-
               linear Image Processing, pp. 718-721, Greece, June 20-22, 1995.

               J. Squyres, A. Lumsdaine, and R. L. Stevenson, "A Parallel Image
               Processing Toolkit Using MPI," Proceedings the MP! Developers Con-
               ference, http://www.cse.nd.edu/mpidc95/, Notre Dame, IN, June
               22-23, 1995.

               R. L. Stevenson, "Reduction of Coding Artifacts in Low-Bit-Rate
               Video Coding," Proceedings of the 1995 Midwest Symposium on Cir-
               cuits and Systems, pp. 854-857, Rio de Janeiro, Brazil, August 1995.

               B. E. Schmitz and R. L. Stevenson, "Color Space Expansion," Pro-
               ceedings of the 1995 Midwest Symposium on Circuits and Systems, pp.
               133-136, Rio de Janeiro, Brazil, August 1995.

               T. P. O'Rourke, R. L. Stevenson, D. J. Costello, Jr. and Y.-F. Huang,
               "Improved Decoding of Compressed Images Received over Noisy Chan-
               nels," Proceedings of the 1995 IEEE International Conference on Image
               Processing, pp. Il:65-68, Washington, DC, October 1995.

               R.R. Schultz and R. L. Stevenson, "Motion Compensated Scan Con-
               version of Interlaced Video Sequences," Proceedings of the SPIE/IS8T
               Conference on Image and Video Processing IV, pp. 107-118, San Jose,
               CA, February 1996.

               B. E. Schmitz and R. L. Stevenson, "Enhancement of Sub-Sampled
               Color Image Data," Proceedings of the SPIE/IS8T Conference on Im-
               age and Video Processing IV, pp. 97-106, San Jose, CA, February
               1996.

               T. P. O'Rourke, and R. L. Stevenson, "Vector Quantization with
               Distance Constraints for Enhanced Post-Processing," Proceedings of
               the SPIE/IS8T Conference on Still Video Compression II, pp. 9-20,
               San Jose, CA, February 1996.

               J. M. Squyres, A. Lumsdaine, B. C. McCandless, and R. L. Steven-
               son, "Parallel and Distributed Algorithms for High Speed Image Pro-
               cessing," Proceedings of the Sixth Annual Dual- Use Technologies 8 Ap-
               plications Conference, pp. 185-190, Syracuse, NY, June 1996.



                                              17
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 38 of 55 PageID: 39081




               J. Brockman, S. Batill, J. Renaud, J. Kantor, D. Kirkner, P. Kogge, and
               R. L. Stevenson, "Development of a Multidisciplinary Engineering
               Design Laboratory at the University of Notre Dame," Proceedings of
               the ASEE Annual Conference, Washington, D.C., June 1996.

               R. R. Schultz and R. L. Stevenson, "Sub-Pixel Motion Estimation,"
               Proceedings of the 1996 Midwest Symposium on Circuits and Systems,
               pp. 1385-1388, Ames, Iowa, August 1996.

               R. Llados-Bernaus and R. L. Stevenson, "Reduction of Coding Arti-
               facts in Video Compression," Proceedings of the SPIE Internal Confer-
               ence on Electronic Imaging and Signal Processing, pp. 2-10, Beijing,
               China, November 1996.

               R. Llados-Bernaus and R. L. Stevenson, "A Robust Low-Bit Rate 3D
               Subband Codec," Proceedings of the SPIE/ISf3T Internal Conference
               on Visual Communications and Image Processing, pp. 610-521, San
               Jose, CA, February 1997.

               R. R. Schultz, L. Meng, and R. L. Stevenson, "Subpixel Motion
               Estimation for Multiframe Resolution Enhancement," Proceedings of
               the SPIE/IS&T Internal Conference on Visual Communications and
               Image Processing, pp. 1317-1328, San Jose, CA, February 1997.

               M. J. Wahoske, R. W. Liu, and R. L. Stevenson, "Dual-Receiver
               Blind Identification for Image Blurs," Proceedings of the 1997 IEEE
               International Conference on Circuit and Systems, vol. 2, pp. 1377-1380,
               Hong Kong, June 1997.

               R. Llados-Bernaus and R. L. Stevenson, "Addition of Robustness to
               Standard Video Compression Protocols", Proceedings of the IEEE Mid-
               west Symposium on Circuits and Systems, pp. 921-924, Sacramento,
               CA, August 1997.

               R. Llados-Bernaus and R. L. Stevenson, "Fixed Length Entropy Cod-
               ing for Robust Video Compression", Proceedings of the IEEE Interna-
               tional on Image Processing, Vol. II, pp. 97-100, Santa Barbara, CA,
               October 1997.

               R. Schultz and R. L. Stevenson, "Bayesian Estimation of Subpixel-
               Resolution Motion Fields and High-Resolution Video Stills," Proceed-
               ings of the IEEE International Conference on Image Processing, Vol.


                                              18
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 39 of 55 PageID: 39082




               III, pp. 62-65, Santa Barbara, CA, October 1997.

               J. He, D. Costello, Y. F. Huang, and R. L. Stevenson, "On the
               Application of Turbo Codes to the Robust Transmission of Compressed
               Images," Proceedings of the IEEE International Conference on Image
               Processing, Vol. III, pp. 559-562, Santa Barbara, CA, October 1997.

               Z. Peng, Y. F. Huang, D. Costello, and R. L. Stevenson, "Image
               Compression using Region-Activity-Based Pyramidal Coding and Iter-
               ative Vector Quantizer," Proceedings of the IEEE International Con-
               ference on Image Processing, Vol. III, pp. 698-701, Santa Barbara, CA,
               October 1997.

               R. Llados-Bernaus and R. L. Stevenson, "Edge-Assisted Upper
               Bands Coding Techniques", Proceedings of the SPIE/IS8T Interna-
               tional Conference on Visual Communications and Image Processing,
               pp. 2-13, San Jose, CA, January 1998.

               Z. Peng, Y. F. Huang, D. Costello, and R. L. Stevenson, "Joint
               Source/Channel Decoding for Image Transmission - A Turbo Code
               Approach," Proceedings of the Conference on Information Sciences and
               Systems, pp. 330-335, Princeton, NJ, March 1998.

               R. Llados-Bernaus and R. L. Stevenson, "Codeword Assignment for
               Fixed-Length Entropy Coded Video Streams", IEEE Data Compres-
               sion Conference, pp. 269-275, Snowbird, UT, March 1998.

               R.R. Schultz and R. L. Stevenson, "Estimation of Subpixel-Resolution
               Motion Fields from Segmented Image Sequences", Proceedings of the
               SPIE International Conference on Sensor Fusion: Architectures, Algo-
               rithms, and Applications II, pp. 90-101, Orlando, FL, April 1998.

               Z. Peng, Y. F. Huang, D. Costello, and R. L. Stevenson, "Joint
               Channel and Source Decoding for Vector Quantized Images using Turbo
               Codes," Proceedings of the IEEE International Symposium on Circuits
               and Systems, pp. IV:5-8, Monterey, CA, May 1998.

               J. M. Squres, A. Lumsdaine and R. L. Stevenson, "A Toolkit for
               Parallel Image Processing, Proceedings of the SPIE International Con-
               ference on Parallel and Distributed Methods for Image Processing II,
               pp. 69-71, San Diego, CA, July 1998.



                                             19
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 40 of 55 PageID: 39083




              R. Llados-Bernaus and R. L. Stevenson, "Bidirectional Block Place-
              ment in Corrupted Fixed-Length Entropy Coded Video Streams", Pro-
              ceedings of the IEEE Midwest Symposium on Circuits and Systems, pp.
              391-394, Notre Dame, IN, August 1998.

              M. Robertson and R. L. Stevenson, "Reducing the Complexity of
              Iterative Post-Processing of Video," Proceedings of the IEEE Midwest
              Symposium on Circuits and Systems, pp. 399-402, Notre Dame, IN,
              August 1998.

              S. Borman and R. L. Stevenson, "Super-Resolution Still from Image
              Sequences - A Review," Proceedings of the IEEE Midwest Symposium
              on Circuits and Systems, pp. 374-378, Notre Dame, IN, August 1998.

              Z. Peng, Y. F. Huang, D. Costello, and R. L. Stevenson, "Joint
              Decoding for Turbo Codes for Subband Coded Image," Proceedings of
              the IEEE International Conference on Image Processing, pp. I:329-333,
              Chicago, IL, October 1998.

              M. Robertson and R. L. Stevenson, "Reducing the Complexity of a
              MAP Post-Processing Algorithm for Video Sequences," Proceedings of
              the IEEE International Conference on Image Processing, pp. I:372-376,
              Chicago, IL, October 1998.

              Z. Peng, Y. F. Huang, D. Costello, and R. L. Stevenson, "On the
              Tradeoff Between Source and Channel Coding Rates for Image Trans-
              mission," Proceedings of the IEEE International Conference on Image
              Processing, pp. II:118-121, Chicago, IL, October 1998.

              R. Llados-Bernaus and R. L. Stevenson, "Computationally Efficient
              Fixed-Length Entropy Codec for Robust Video Compress," Proceed-
              ings of the IEEE International Conference on Image Processing, pp.
              III:85-89, Chicago, IL, October 1998.

              S. Borman, M. Robertson, and R. L. Stevenson, "Block-Matching
              Sub-Pixel Motion Estimation from Noisy Under-Sampled Frames - An
              Empirical Performance Evaluation," Proceedings of the SPIE/IS&T
              Conference on Visual Communication and Image Processing '99, Vol.
              3653, pp. 1442-1451, January 25-27, 1999.

              M. A. Robertson, S. Borman, and R. L. Stevenson, "Dynamic Range
              Improvement Through Multiple Exposures," Proceedings of the In-


                                            20
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 41 of 55 PageID: 39084




               ternational Conference on Image Processing, pp. III:159-163, Kobe,
               Japan, October 1999.

               S. Borman and R. L. Stevenson, "Simultaneous Multi-frame MAP
               Super-Resolution Video Enhancement using Spatio-temporal Priors",
               Proceedings of the International Conference on Image Processing, pp.
               III:469-473, Kobe, Japan, October 1999.

               M.A. Robertson and R. L. Stevenson, "Restoration of Compressed
               Video using Temporal Information," Proceedings of the SPIE/IS&T
               Visual Communications and Image Processing 2001, pp. 21-29, San
               Jose, CA, January 2001.

               M. A. Robertson and R. L. Stevenson, "Temporal Resolution En-
               hancement in Compressed Video," Nonlinear Signal and Image Pro-
               cessing 2001, Baltimore, MD, June 2001.

              M.A. Robertson and R. L. Stevenson, "DCT Quantization Noise in
              Compressed Images," Proceedings of the International Conference on
              Image Processing 2001, Thessaloniki, Greece, pp. 185-188, October,
              2001.

              K. Erickson and R. L. Stevenson, "Frame Type Selection for Off-Line
              MPEG Encoding," Proceedings of SPIE/IS&T Visual Communications
              and Image Processing 2001, San Jose, CA, pp. 406-414, January 2002.

              D. P. Bennett, J. Bally, I. Bond, E. Cheng, K. Cook, D. Deming, P.
              Garnavich, K. Griest, D. Jewitt, N. Kaiser, T. R. Lauer, J. Lunine, G.
              Luppino, J. C. Mather, D. Minniti, S. J. Peale, S. H. Rhie, J. Rhodes,
              J. Schneider, G. Sonneborn, R. Stevenson, C. Stubbs, D. Tenerelli,
              N. Woolf, and P. Yock, "The Galactic Exoplanet Survey Telescope
              (GEST)", Proceedings of the SPIE International Conference on Future
              EUV/UV and Visible Space Astrophysics Missions and Instrumenta-
              tion, pp. 141-155, Waikoloa, HI, August 2002.

              R. Magill, C. E. Rohrs, and R. L. Stevenson, "Revisiting Out-
              put Queued Switch Emulation by a Combined Input/Output Queued
              Switch," Proceedings of the Fortieth Annual Allerton Conference on
              Communication, Control, and Computing, Allerton, IL, October 2 - 4,
              2002.

              R. Magill, C. E. Rohrs, and R. L. Stevenson, "Output Queued Switch


                                             21
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 42 of 55 PageID: 39085




               Emulation by a Buffered Crossbar Fabric," Proceedings of the Fortieth
               Annual Allerton Conference on Communication, Control, and Com-
               puting, Allerton, IL, October 2 - 4, 2002.

               S. Borman and R. L. Stevenson, "Image resampling and constraint
               formulation for multi-frame super-resolution restoration," Proceedings
               of the SPIE/IS&T Conference on Computational Imaging II, Santa
               Clara, CA, pp. 234-245, January 20 - 24, 2003.

               G. Zhang and R. L. Stevenson, "A Modified Fixed-Length Entropy
               Coding Algorithm for Robust Video Compression," Proceedings of the
               SPIE/IS&T Conference on Image and Video Communications and Pro-
               cessing 2003, Santa Clara, CA, pp. 470-478, January 20 - 24, 2003.

              S. Borman and R. L. Stevenson, "Linear models for multi-frame
              super-sesolution restoration under non-afine registration and spatially
              varying PSF," Proceedings of the SPIE/IS&T Conference on Compu-
              tational Imaging, San Jose, CA, January 18 - 22, 2004.

              G. Zhang, and R. L. Stevenson, "Efficient Error Recovery for Multi-
              ple Description Video Coding," Proceedings of the International Con-
              ference on Image Processing 2004, Singapore, pp. 829-832, October,
              2004.

              G. Zhang and R. L. Stevenson, "Error Resilient Video Coding Using
              Virtual Reference Picture." Proceedings of the SPIE/IS&T Conference
              on Image and Video Communications and Processing 2005, San Jose,
              CA, pp. 896-903, January 18-20, 2005.

              G. Zhang, R. L. Stevenson, "Hybrid Scalable Video Coding with Mul-
              tiple Description and Layered Coding," Proceedings of the SPIE/IS&JT
              Conference on Visual Communications and Image Processing 2006, San
              Jose, CA, January 2006.

              Y. Li, R. L. Stevenson, J. Gai, "Detection of Junction in Images,"
              Proceeding of the SPIE/IS&T Conference on Image Processing: Algo-
              rithms and Systems V, San Jose, CA, February 2007.

              Y. Li, R. L. Stevenson, "Multimodal Image Registration Based on
              Edges and Junctions." Proceeding of the SPIE/IS&T Conference on
              Visual Communications and Image Processing 2007, San Jose, CA,
              January 2007.


                                             22
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 43 of 55 PageID: 39086




               J. Gai and R. L. Stevenson, "A Robustified Hidden Markov Model
               for Visual Tracking with Subspace Representation," Proceeding of the
               SPIE/IS8T Conference on Visual Communications and Image Pro-
               cessing 2007, San Jose, CA, January 2007.

               Y. , R. L. Stevenson, and J. Gai "Corner-Guided Image Registration
               by using Edges," Proceedings of the International Conference on Image
               Processing 2007, San Antonio, TX, pp. V:361-364, September, 2007.

               J. Gai, Y. Li, and R. L. Stevenson, "Coupled Hidden Markov Models
               for Robust EO /IR Target Tracking," Proceedings of the International
               Conference on Image Processing 2007, San Antonio, TX, pp. I:41-44,
               September, 2007.

               Y. Li, R. L. Stevenson, and J. Gai , "Line segment based image reg-
               istration," Proceeding of the SPIE/IS8T Conference on Visual Com-
               munications and Image Processing 2008, San Jose, CA, January 2008.

               J. Gai, Y. Li, and R. L. Stevenson, "Robust Bayesian PCA with Stu-
               dents t-distribution: The variational inference approach," Proceedings
               of 15th IEEE International Conference on Image Processing, pp. 1340
               - 1343, San Diego, CA, October 2008.

               J. Gai, Y. Li, and R. L. Stevenson, "An EM algorithm for robust
               Bayesian PCA with students t-distribution," Proceedings of 15th IEEE
               International Conference on Image Processing, pp. 2672 - 2675, San
               Diego, CA, October 2008.

               Y. Li, R. L. Stevenson, and J. Gai , "Curve matching in the frame-
               work of Riemannian geometry," Proceeding of the SPIE/IS8T Confer-
               ence on Visual Communications and Image Processing 2009, San Jose,
               CA, January 2009.

               J. Gai and R. L. Stevenson, "Contour Tracking BAsd On A Syner-
               gistic Approach of Geodesic Active Contours and Conditional Random
               Fields," Proceedings of the 17th IEEE International Conference on Im-
               age Processing, Hong Kong, China, September, 2010.

               J. Gai and R. L. Stevenson, "Optical Flow Estimation With p-
               Harmonic Regularization," Proceedings of the 17th IEEE International
               Conference on Image Processing, Hong Kong, China, September, 2010.



                                              23
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 44 of 55 PageID: 39087




               Y. Li and R. L. Stevenson, "Affine image registration with curve
               mapping," Proceedings of the SPIE/IS/!3T Conference on Visual Infor-
               mation Processing and Communication II, San Francisco, CA, January
               2011.

               J. D. Simpkins and R. L. Stevenson, "Robust Grid Registration for
               Non-Blind PSF Estimation," Proceedings of the SPIE/IS/!3T Confer-
               ence on Visual Information Processing and Communication III, San
               Francisco, CA, January 2012.

               Y. Li and R. L. Stevenson, "A Similarity Metric for Multimodal
               Images Based on Modified Hausdorff Distance," Proceedings of the 9th
               IEEE International Conference on Advanced Video and Signal-Based
               Surveillance, Beijing, China, September 2012.

               J. D. Simpkins and R. L. Stevenson, "Mapping Measurable Qualti-
               ties of Point-Spread Function Observations to Seidel Aberration Co-
               efficients;" Proceedings of the 18th International Conference on Image
               Processing, Orlando, FL, September 2012.

               Y. Li and R. L. Stevenson, "Multimodal Image Registration By
               Iteratively Searching Keypoint Correspondences," Proceedings of the
               SPIE/IS/!3T Conference on Visual Information Processing and Com-
               munication IV, San Francisco, CA, February 21, 2013.

               J. D. Simpkins and R. L. Stevenson, "A Spatially-Varying PSF Model
               for Seidel Aberrations and Defocus," Proceedings of the SPIE/IS/!3T
               Conference on Visual Information Processing and Communication IV,
               San Francisco, CA, February 21, 2013.

               Y. Li and R. L. Stevenson, "Register multimodal images of range in-
               formation," Proceedings of the SPIE/IS8T Conference on Visual Infor-
               mation Processing and Communication V, San Francisco, CA, February
               17, 2014.

               J. D. Simpkins and R. L. Stevenson, "Register Multimodal Images
               of Range Information," Proceedings of the SPIE/IS/!3T Conference on
               Visual Information Processing and Communication V, San Francisco,
               CA, February 17, 2014.

               R. Zhen and R. L. Stevenson, "Joint Deblurring and Demosaicking
               of Raw Image Data With Motion Blur" Proceedings of the SPIE/IS/!3T


                                             24
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 45 of 55 PageID: 39088




               Conference on Visual Information Processing and Communication V,
               San Francisco, CA, February 17, 2014.

               R. Zhen and R. L. Stevenson, "Motion Blur Kernel Estimation Using
               Noisy Inertial Data," Proceedings of the IEEE International Conference
               on Image Processing, Paris, France, pp. 4602-6, October 27, 2014.

               R. Zhen and R. L. Stevenson, "Semi-blind Deblurring Images Cap-
               tured with Electronic Rolling Shutter Mechanism," Proceedings of the
               SPIE/IS8T Conference on Visual Information Processing and Com-
               munication VI, February 2015.

               J. D. Simpkins and R. L. Stevenson, "Parameterized modeling and
               estimation of spatially varying optical blur," Proceedings of SPIE/IS8T
               Conference on Digital Photography and Mobile Imaging XI, February
               2015.

               R. Zhen and R. L. Stevenson, "Motion debarring for depth-varying
               scenes," IS8T Conference on Visual Information Processing and Com-
               munication VII, February 2016.

               H. Jin, Y. Li, and R. L. Stevenson. "Register Multimodal Image of
               Large Scene Depth Variation with Global Information," IS8T Confer-
               ence on Visual Information Processing and Communication VII, Febru-
               ary 2016.

               R. Zhen and R. L. Stevenson, "Motion Deblurring and Depth Esti-
               mation From Multiple Images," Proceedings of the IEEE International
               Conference on Image Processing, Phoenix, Arizona, , September 25-29,
               2016.

               L. N. Kloepper, Y. Fu, M. Kinniry, R. L. Stevenson, C.H. Brighton,
               P. Domski, C. Harding, and G. K. Taylor, "Hawks, ziplines, and drones:
               new methods for recording echolocation of bats in large groups," North
               American Society for Bat Research, Knoxville, TN, October 2017.

               L. N. Kloepper, Y. Fu, M. Kinniry, R. L. Stevenson, C.H. Brighton,
               P. Domski, C. Harding, and G. K. Taylor, "Sensing in streams and
               swarms: echolocation of bats in large groups," XXVI International
               Bioacoustics Council Meeting, Hardiwar, India, October 2017.

               S. Zhang and R. L. Stevenson, "Intertia Sensor Aided Alignment for


                                              25
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 46 of 55 PageID: 39089




               Burst Pipeline in Low Light Conditions," Proceedings of the IEEE In-
               ternational Conference on Image Processing, Athens, Greece, , October
               7-10, 2018.

               S. Zhang and R. L. Stevenson, "GAN Based Image Deblurring Us-
               ing Dark Channel Prior," ISf3T Conference on Computational Imaing
               XVII, January 2019.

           Patents
             "Video Coding using a Maximum A Posteriori Loop Filter," U.S. Patent
             6,081,552, June 27, 2000.

           Invited Talks
             "Bayesian Techniques for Image Restoration," Department of Electrical
             Engineering and Computer Science, Washington State University, Pull-
             man, WA, March 27, 1992.
             "Reconstruction and Enchancement of Image and Video Data," Hewlett
             Packard Research Laboratory, Palo Alto, CA, October 12, 1993.
             "Stochastic Image Modeling for Image Enhancement," Department of
             Electrical Engineering and Computer Science, University of California,
             Berkeley, CA, February 10, 1994.
             "Stochastic Image Modeling for Image Enhancement," Department of
             Electrical Engineering and Computer Science, Northwestern University,
             IL, May 31, 1994.
             "Bayesian Estimation Techniques for Image/Video Processing," Intel
             Corp., Hillsboro, OR, Part I July 7, 1994, Part II July 21, 1994.
             "HVS Based Image Compression," Intel Corp., Hillsboro, OR, August 18,
             1994.
             "Bayesian Estimation Techniques for Image/Video Processing," Tek-
             tronix Inc., Beaverton, OR, August 19, 1994.
             "Bayesian Estimation Techniques for Image/Video Processing," Intel
             Corp., Santa Clara, CA, August 23, 1994.
             "Post-Processing MRV Video Data," Intel Corp., Hillsboro, OR, August
             25, 1994.
             "Improved Robust Image/Video Communication," Motorola Corp., Schaum-
             burg, IL, February 21, 1995.

                                             26
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 47 of 55 PageID: 39090




             "Stochastic Modeling of Color Image Data," Xerox Corp., Webster, NY,
             May 24, 1995.
             "Multi-Frame Integration for Video Enhancement," Kodak Corp., Rochester,
             NY, August 4, 1995.
             "Bayesian Estimation Techniques for Image/Video Processing," Ricoh
             California Research Center, Palo Alto, CA, February 3, 1996.
             "Bayesian Estimation Techniques for Image/Video Processing," Univer-
             sity of Delaware, Newark, DE, October 10, 1996.
             "Issues in Video Compression," Intel Corporation, Hillsboro, OR, June
             21, 1997.
             "Techniques for High-Speed Image Enhancement," Sun Microsystems,
             Sunnyvale, CA, May 21, 1998.
             "Stochastic Modeling for Image/Video Processing," Purdue University,
             West Lafayette, IN, Nov. 12, 1998.
             "High Performance Multimedia Applications Reserach," Sun Microsys-
             tems, Sunnyvale, CA, Jan. 25, 1999.
             "Video over the Internet," D. E. Shaw & Co., New York, NY, May 4,
             2000.
             "Entertainment Video over the Internet," Sun Microsystems, Sunnyvale,
             CA, Nov. 16, 2000.
             "The Creative Scientist," Keynote address at 16th Annual Undergraduate
             Research Symposium, University of Delaware, Newark, DE, May 5, 2001.
             "Super-Resolution Camera Systems," Thomson Consumer Electronics,
             Indianapolis, IN, November 28, 2001.
             "Three-Dimensional Signal Processing," Air Force Research Laboratory,
             Rome, New York, September 26, 2002.
            "Bayesian Image and Video Restoration," ECE Distinguished Speaker
            Seminar Series at the Illinois Institute of Technology, October 24, 2003.
             "Error Resilient Video Coding," Purdue University, West Lafayette, IN,
             May 17, 2005.
             "Robust Video Compression Using Multiple Description Coding," Indiana
             University-Purdue University Indianapolis, Indianapolis, IN, November 2,
             2006.


                                              27
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 48 of 55 PageID: 39091




             "Bayesian-Based Image and Video Enhancement," Digimarc Corporation,
             Beaverton, OR, July 27, 2011.

          Dissertations/Theses Supervised
             Ph.D. Dissertations

               R. R. Schultz, "Multichannel Stochastic Image Models: Theory, Appli-
               cations, and Implementations," Ph.D. Dissertation, University of Notre
               Dame, November 1994.

              T. P. O'Rourke, "Robust Image Communication: An Improved De-
              sign," Ph.D. Dissertation, University of Notre Dame, January 1996.

               B. E. Schmitz, "Enhancement of Sub-Sampled Color Image Data,"
               Ph.D. Dissertation, University of Notre Dame, March 1996.

              R. Llados-Bernaus, "Entropy Coding Techniques for Robust Video
              Compression," Ph.D. Dissertation, University of Notre Dame, March
              1998.

              M. A. Robertson, "High-Quality Reconstruction of Digital Image and
              Video from Imperfect Observations," Ph.D. Dissertation, University of
              Notre Dame, April 2001.

              R. Magill, "Emulating an Output Queued Packet Switch with Systems
              Containing Input and Output Queueing," Ph.D. Dissertation, Univer-
              sity of Notre Dame, May 2003.

              K. Erickson, "Quality Optimization of Standards - Compliant Encoded
              Video," Ph.D. Dissertation, University of Notre Dame, May 2003.

              S. Borman, "Topics in Multiframe Superresolution Restoration," Ph.D.
              Dissertation, University of Notre Dame, May 2004.

              G. Zhang, "Robust Scalable Video Compression Using Multiple De-
              scription Coding," Ph.D. Dissertation, University of Notre Dame, May
              2007.

              J. Gai, "Robust Target Tracking: Theory, Applications and Implemen-
              tations," Ph.D. Dissertation, University of Notre Dame, May 2010.

              Y. Li, "Multimodal Image Registration Through Iteratively Searching


                                             28
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 49 of 55 PageID: 39092




              Correspondences of Keypoints and Line Segments," Ph.D. Dissertation,
              University of Notre Dame, December 2012.

              J. Simpkins, "Modeling, Approximation, and Estimation of Spatially-
              Varying Blur in Photographic Systems," Ph.D. Dissertation, University
              of Notre Dame, May 2016.

              L. Hollmann, "Modeling, Approximation, and Estimation of Spatially-
              Varying Blur in Photographic Systems," Ph.D. Dissertation, University
              of Notre Dame, November 2016.

              R. Zhen, "Aided Blind Deblurring Image Degraded by Motion Blur,"
              Ph.D. Dissertation, University of Notre Dame, February 2017.

            M.S.E.E. Theses

              R. R. Schultz, "Improved Definition Image Expansion," M.S.E.E. The-
              sis, University of Notre Dame, January 1992.

              T. P. O'Rourke, "Human Visual Based Wavelet Decomposition for Im-
              age Compression," M.S.E.E. Thesis, University of Notre Dame, Decem-
              ber 1992.

              B. E. Schmitz, "Curve Reconstruction: A Balance Between Smoothness
              and Discontinuity Preservation," M.S.E.E. Thesis, University of Notre
              Dame, February 1993.

              H. M. Zayed, "A Tunable Analog VLSI Network for Preserving Dis-
              continuities in One-Dimensional Signals," M.S.E.E Thesis, University
              of Notre Dame, November 1993 (co-adviser: G. Bernstein).

              M. J. Wahoske, "Dual-Receiver Blind Identification for Image Blurs,"
              M.S.E.E Thesis, University of Notre Dame, August 1996 (co-adviser:
              R. Liu).

              M. Robertson, "Computationally Efficient Post-Processing of Com-
              pressed Video Streams," M.S.E.E Thesis, University of Notre Dame,
              February 1998.

              G. Zhang, "Modified Fixed-Length Entropy Coding for Robust Video
              Compression," M.S.E.E Thesis, University of Notre Dame, December
              2002.


                                            29
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 50 of 55 PageID: 39093




              J. D. Simpkins, "Modeling and Estimation of Spatially-Varying Point-
              Spread Functions Due to Lens Aberrations and Defocus," M.S.E.E.
              Thesis, University of Notre Dame, December 2011.

              R. Zhen, "Enhanced Raw Image Capture and Deblurring," M.S.E.E.
              Thesis, University of Notre Dame, May 2013.

            Current Research Students

              Shuang Zhang
              Jieyu Li
              Mohammad Rasool Izadi

          Research Funding
            Current Funding

              Principal Investigator, Office of Naval Research, $54,073 for "Signal
              Processing Methods to Isolate Individual Bat FM calls from within the
              noise of a swarm."

              Principal Investigator, EE Chair Fund, $500,000 for "Video Enhance-
              ment Research."

            Prior Funding

              Principal Investigator, Jesse H. Jones Faculty Research Fund, Univer-
              sity of Notre Dame, $9,750 for "Reliable Surface Parameter Estimation
              in Three-Dimensional Vision," (with P. Flynn).

              Principal Investigator, Jesse H. Jones Faculty Research Equipment
              Fund, University of Notre Dame, $7,675 for "Hardware for the Ac-
              quisition and Display of Real-Time Video Signals," (with K. Sauer).

              Co-Principal Investigator, Rome Laboratory, F30602-92-C-0138, $85,000
              for "Multi-Frame Integration," (with Y. Huang and R. Liu).

              Co-Principal Investigator, National Science Foundation, CDA92-22905,
              $58,126 for a "High Resolution Video Processing System," (with D.
              Costello, K. Sauer, P. Bauer, Y. Huang and R. Liu).

              Principal Investigator, Indiana Space Grant Consortium, $7,300 for


                                            30
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 51 of 55 PageID: 39094




              "Real~Time Vision for Teleoperated Control of Unmanned Vehicles and
              Robots," $7,500 for "Robust Video Coding," $5,889 for "Robust Video
              Coding,"

              Principal Investigator, Apple Computer, Inc., $15,000 for "Color Palette
              Restoration," $16,467 equipment donation.

              Co-Principal Investigator, Office of University Computing, University
              of Notre Dame, $20,000 for "Computing for System Engineering," (with
              D. Costello and A. Lumsdaine).

              Co-Principal Investigator, National Aeronautics and Space Adminis-
              tration, NASA-NAG 3-1549, $50,795 for "Integrated System Design for
              the Transmission of Image Data over Low Bit Rate Noisy Channels,"
              (with D. Costello and Y. Huang).

              Principal Investigator, Rome Laboratory, F30602-94-1-0017, $35,408
              for "Multi-Frame Integration for the Extraction of High Resolution
              Still Images from Video Sequences."

              Principal Investigator, Rome Laboratory, F30602-94-1-0016, $50,785
              for "Parallel and Distributed Algorithms for High-Speed Image Pro-
              cessing," (with A. Lumsdaine).

              Principal Investigator, Intel Corp., $68,000 for "Post-Processing Com-
              pressed Video Data," $15,000 equipment donation.

              Co-Principal Investigator, Lockheed Martin, $150,000 for "Robust
              Transmission of Images over Noisy Channels," (with D. Costello and
              Y. Huang).

              Principal Investigator, Apple Computer, Inc., $19,100 for "Quicktake
              Image Enhancement," $15,000 equipment donation.

              Co-Principal Investigator, Office of University Computing, University
              of Notre Dame, $21,600 for "Multidisciplinary Engineering Design Lab-
              oratory," (with J. Brockman, J. Kantor, J. Renaud, D. Kirkner, S.
              Batill, and P. Kogge).

              Principal Investigator, Motorola Corp., $91,252 for "Robust Trans-
              mission of Image Data over Low-Bit-Rate Noisy Channels," (with D.
              Costello, R. Liu and Y. Huang).


                                             31
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 52 of 55 PageID: 39095




              Principal Investigator, Rome Laboratory, F30602-96-C-0235, $199,964
              for "Parallel and Distributed Algorithms for High-Speed Image Pro-
              cessing," (with A. Lumsdaine).

              Co-Principal Investigator, Office of University Computing, University
              of Notre Dame, $23,000 for "An ATM Network for High-Speed Com-
              munications," (with A. Lumsdaine).

              Principal Investigator, Sun Microsystems, $21,400 for "VIS-Based Im-
              age Enhancement."

              Co-Principal Investigator, IBM, $309,544 for "Scalable Shared Mem-
              ory: Case Studies," (with A. Lumsdaine, N. Chrisochoides, J. West-
              erink, E. Maginn, M. Stadtherr).

              Co-Principal Investigator, Army Research Office, DAAG55-98-1-0091,
              $250,000 for "Scalable Meta-Computing for Computational Science and
              Engineering," with A. Lumsdaine, N. Chrisochoides, J. Westerink, E.
              Maginn, M. Stadtherr).

              Principal Investigator, Graduate School, University of Notre Dame,
              $71,980 for "High-Resolution Video Processing,".

              Principal Investigator, Department of Defense, MDA904-98-C-B224,
              $124,150 for "Temporal Image Enhancement," (with A. Lumsdaine).

              Co-Principal Investigator, Graduate School, University of Notre Dame,
              $215,000 for "Scalable Meta-Computing for High Performance Compu-
              tational Science and Engineering," (with A. Lumsdaine, N. Chriso-
              choides, J. Westerink, E. Maginn, M. Stadtherr).

              Principal Investigator, Sun Microsystems, $55,060 for "Multimedia Ar-
              chitectures."

              Principal Investigator, Graduate School, University of Notre Dame,
              $75,000 for "Sun Microsystems Embedded Center."

              Co-Principal Investigator, Indiana's 2l8t Century Research & Technol-
              ogy Fund, $829,714 for "Entertainment Video over the Internet," (with
              E. Delp, B. Beyers, C. Rosenberg, P. Salama, and N. Shroff).

              Principal Investigator, Sun Microsystems, $40,000 for "Entertainment
              Video."

                                            32
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 53 of 55 PageID: 39096




                Co-Principal Investigator, National Science Foundation, $248,887 for
                "Instrumentation for Multidimensional Imaging and Applications", (P.
                Flynn, K. Bowyer, and D.Z. Chen).

                Principal Investigator, Department of the Air Force, $75,000 for "Multi-
                Source Image Correlation and Analysis," (with P. Flynn, and K.
                Bowyer).

                Co-Principal Investigator, Indiana's 21st Century Research & Technol-
                ogy Fund, $856,576 for "Advanced Digital Video Compression: New
                Techniques for Security Applications," (with E. Delp, L. Chrisopher,
                B. Brenner, C. Armstrong, and P. Salama).

                Principal Investigator, Office of Naval Research, $39,461 for "Biologi-
                cally Inspired Approaches to Overcome Mutual-Interference by Active
                Sensor Systems."

            Teaching and Course Development
            EE220            Devices and Systems in Electrical Engineering
                             Developed: Fall 1998
                             Taught: Fall 1998, 1999, 2000
            EE224/EE20224    Introduction to Electrical Engineering
                             Taught: Fall 1990, 1992, 1995, 1999, 2000, 2006, 2007,
                             2008
            EE242/EE20242    Electronic Circuits
                             Taught: Spring 2001, 2002, 2003, 2004, 2005
            EE30363          Random Phenomena in Electrical Engineering
                             Taught: Spring 2010, 2011, 2012, 2013
            EE30321          Embedded Systems
                             Developed: Spring 2016
                             Taught: Spring 2016, 2017, 2018
            EE40354          Multimedia Signals and Systems
                             Developed: Fall 2012
                             Taught: Fall 2012, 2016, 2017; Spring 2014
            EE471/EE40471    Digital Signal Processing
                             Taught: Spring 1992, 1993, 1995, 1996, 2000, 2008
            EG498            Multidisciplinary Engineering Design Laboratory

                                               33
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 54 of 55 PageID: 39097




                            Developed: Fall 1995
                            Taught: Fall 1995
           EE498            Topics in Image Processing
                            Taught: Fall 1994
           EE573/EE60573    Random Processing, Estimation and Detection Theory
                            Taught: Spring 2007, 2009
           EE581/EE60581    Digital Image Processing
                            Taught: Spring 1991, 1994, 1999, 2006, 2015; Fall 1997,
                            2001, 2003, 2010
           EE598/EE60671    Advanced Digital Signal Processing
                            Developed: Fall 2004
                            Taught: Fall 2004, 2005, 2011, 2013, 2014
           EE598            Computer Vision
                            Developed: Fall 1991
                            Taught: Fall 1991, 1993
           EE663 /EE80663   Advanced Stochastic Processes
                            Developed: Spring 1998
                            Taught: Spring 1998, Fall 2002, 2009
           ELEG631          Applications of Digital Signal Processing
                            Developed: Fall 1996
                            Taught: Fall 1996, University of Delaware
           CSE498P          Digital Multimedia Hub System Design
                            Developed: Spring 2003
                            Taught: Spring 2003

           University Services
              University
               Committee on Advising
                   2018-Present
               Chair, Science and Technology Subcommittee of the Core Curriculum
                   Committee
                   2018-Present
               Core Curriculum Committee
                   2018-Present
               Club Supervisor, Notre Dame Machine Learning Club
                   2018-Present


                                             34
Case 1:15-cv-07025-RMB-JS Document 669-2 Filed 05/30/19 Page 55 of 55 PageID: 39098




                Club Supervisor, Rubik's Cube Club of Notre Dame
                     2011-2015
                University Committee on Research and Sponsored Programs
                     2006-2010
                Intellectual Property Committee
                     2003-2006
                ND's Technical Liaison to the Indiana Governor for Sun Microsystems
                     2000-2001
                Committee on Technical Computing
                     1995-1996
                University Committee on Computer and Information Sciences
                     1995-1996, 2002-2003
                University Committee on Academic Technology
                     2003-2006
                Faculty Senate
                     1993-1996
                Freshman Orientation
                     1993-1995, 1998-2007
              Engineering College
               Ad-hoc Committee on First Year Engineering
                    2018-Present
               Four Horsemen Venture Capital Fund Advisory Committee
                    2003-2004
               CSE Chairman Search Committee
                    1999-2001
               College Council
                    1997-2000
               Undergraduate Studies Committee
                    1994-1996, 1998-1999, 2013-Present
               College Computer Committee
                    1995-1996, 1997-2013
               Ad hoc College Computer Committee
                    2001-2002, 2007
               Friends of the MEP mentoring initiative
                    1992
              Electrical Engineering Department
                Ad-hoc Committee on the Curriculum
                    2017-Present
                Director of Undergraduate Studies
                    2014-Present

                                             35
